     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 1 of 114 Page ID #:953



      S. ZANE ROTHSCHILD SBN: 45859
 1    1551 S. La Cienega Blvd.
 2    Los Angeles, California, 90035
      (310) 837-0801
 3    Cell (310) 710-5377
      zane@zane-law.com
 4    Attorney for Plaintiff,
      THE O-MEGA NETWORK, INC.
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10    THE O-MEGA NETWORK, INC.,           )
      a California corporation,           )     Case No. 2:18-CV-04968-JAK-KS
11                                        )     REDACTED
12                      Plaintiffs,       )     FIRST AMENDED COMPLAINT FOR
13                                        )     DECLARATORY JUDGMENT
                                          )     OF NON-INFRINGEMENT
14                                        )     OF TRADEMARKS
15                                        )     DEMAND FOR JURY TRIAL
                                          )
16
                                          )
17                                        )
                        vs.               )
18                                        )
19
20
21    OMEGA (OMEGA SA) (OMEGA AG)         )

22    (OMEGA LTD.)                        )
                                          )
23
24                      Defendants.       )

25    ______________________________)
26                         APPENDIX TO THE MOVING PAPER
                    “REDLINE” VERSION SECOND AMENDED COMPLAINT
27
28
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 1
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 2 of 114 Page ID #:954



      15 USC § 1051 et seq. (the Trademark Act), and 28 U.S.C. §§ 2201
 1
 2    and 2202 (the Declaratory Judgment Act); and separately,

 3    Diversity Jurisdiction.
 4
 5
      INTRODUCTION
 6
      PRELIMINARY STATEMENT:
 7
 8          For its complaint, Plaintiff, THE O-MEGA NETWORK, INC., a

 9    California corporation (hereinafter referred to as “Plaintiff”),
10    by and through its attorney, S. Zane Rothschild, avers as
11
      follows and files this complaint for Declaratory Judgment
12
      against the Defendant, OMEGA (OMEGA SA) (OMEGA AG) (OMEGA LTD.),
13
      (hereinafter, “Defendant”), to present issues and proof in this
14
15    case.

16          Plaintiff, THE O-MEGA NETWORK, INC., brings this lawsuit,
17    for, among other issues, to bring a halt to the Defendant’s acts
18
      of Trademark “bullying” and its Opposition to the Registration
19
      of Plaintiff’s Mark; AND its spurious claim to ownership of the
20
      symbol, “Ω”,     which is in the Public Domain, and other clearly
21
22    false allegations.      This is an action by Plaintiff for

23    Declaratory Relief and Declarations that Plaintiff’s Mark and
24    activities do not violate Defendant’s rights; and for
25
      Plaintiff’s Mark to be allowed to be registered in the principal
26
      register, Serial No. 86-466,947, in International
27
28
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 2
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 3 of 114 Page ID #:955




 1    Category Class 13, registering for stun guns, only,

 2    nothing else and adopted, formally.           That the use of its "Ω-
 3
      MEGA" Trademark, consisting of "Ω-MEGA" stylized, and the omega
 4
      symbol "Ω" is in the shape of an omega and a pulse symbol within
 5
      a circle: Plaintiff seeks registration of its Mark, in the
 6
 7    principal register, Serial No. 86-466,947, in International

 8    Category Class 13, registering for stun guns, only, nothing
 9
      else.    That the use of its Mark, consisting of a
10
      stylized, omega symbol "Ω", and above it a pulse symbol
11
12    within a circle, filled with dark, crisscrossed lines,
13
      see Plaintiff’s Exhibit 2), is lawful. And Plaintiff
14
15
      seeks damages, especially for Defendant’s bullying, and

16    its foreseeable consequences.              Plaintiff has four (4)
17
      styles of stun guns.          The goods are intended for self-
18
19    defense and/or animal control.              International Category
20    Class 13 is the International Trademarks category
21
      designation for firearms and fireworks etc.
22
23    Declarations that Plaintiff’s Mark does not infringe
24    upon the rights of Defendant, or any other designation
25
      in which Defendant claims rights.                Specifically, Plaintiff
26
27    has four (4) styles of stun guns.         The goods are intended for

28
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 3
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 4 of 114 Page ID #:956



      self-defense and/or animal control.         International Category
 1
 2    Class 13 is the International Trademarks category

 3    designation for firearms and fireworks etc.           Plaintiff’s Mark
 4    does not infringe upon the rights of Defendant, or any other
 5
      designation in which Defendant claims rights.
 6
      JURISDICTION AND VENUE:
 7
            This Honorable Court has original jurisdiction over the
 8
 9    subject matter of this action pursuant to 28 U.S. Code § 1331

10    and 1338 (Federal question) that involves 28 U.S.C. § 1338(a)
11    (Trademarks), the Trademark Laws of the United States, 15 USC §
12
      1051 et seq. (the “Trademark Act), 28 U.S.C. § 2201 (Declaratory
13
      Judgment Act), and separately, Diversity Jurisdiction, as the
14
      Defendant’s hub for all its serious decisions is in Switzerland
15
16    and is a Swiss Corporation, though it does business nationwide,

17    including in this judicial districts in Los Angeles.
18          This is an action for Declaratory Judgment arising under
19
      the Trademark Laws of the United States, 15 USC § 1051 et seq.
20
      (the Trademark Act); and the Declaratory Judgment Act,
21
      Declaratory Judgment Act of 1934, 28 U.S.C. §§ 2201-2202;
22
23    Federal Rules of Civil Procedure, Rule 57.

24
25    DEFENDANT:
26
            This Court has personal jurisdiction over Defendant, and
27
28
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 4
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 5 of 114 Page ID #:957



      Venue is proper in this district under 28 U.S.C. §§ 1391(b) and
 1
 2 1391(c).      Defendant has a presence in the State of California and

 3 within the Central District.          On information and belief,
 4 Defendant regularly and continuously transacts business,
 5
      including regularly soliciting business in California and
 6
      supplying products to California consumers; making contracts
 7
      within California and advertising the sale of its products,
 8
 9 especially its expensive watches, through the Internet and other
10 sources, to California residents.           On information and belief,
11 Defendant is a Swiss Corporation, its business address is 96 Rue
12
      Jacob Stampfli, Biel/Bbienne 2502, Switzerland, a corporation
13
      duly organized and existing under the laws of Switzerland, with a
14
      principal place of business in Switzerland.          Jurisdiction over
15
16 Defendant, and venue is proper in this district pursuant to
17 28 U.S.C. §1391(b), and 28 U.S.C. §1391((c), diversity of
18 citizenship, defendant being a Swiss corporation.
19
      PLAINTIFF:
20
            The events giving rise to Plaintiff’s claims have a
21
      substantial effect in this district, where a substantial part of
22
23 the events or omissions giving rise to Plaintiff’s claim
24 occurred.       Plaintiff conducts most of its business in and around
25 Los Angeles, California, and is incorporated as a California
26
      corporation, its home office is in Los Angeles, California,
27
      90035.
28
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 5
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 6 of 114 Page ID #:958



      ACTUAL CASE OR CONTROVERSY HAS ARISEN BETWEEN THE PARTIES:
 1
 2          Defendant has opposed Plaintiff’s application for

 3    registration of its Trademark, hereafter, “Mark”. Defendant,
 4    OMEGA, hereinafter, “Defendant”, has filed an Amended Opposition
 5
      an Amended Opposition (PLAINTIFF’S EXHIBIT NO. 1) to to
 6
      the registration of Plaintiff’s Mark on November 28, 2014, with
 7
 8    the TRADEMARK TRIAL AND APPEAL BOARD, asserting, by inference,

 9    asserting, by its accusations that Plaintiff infringed on
10
      its Mark.    “to cause confusion, or to completely
11
12    appropriated Defendant’s entire Mark.                 Plaintiff finds
13    itself in the terrible position of having to decide
14
      whether to submit to Defendant’s threats, and likely go
15
16    broke, or to fight this powerful Defendant, with the
17    hope of getting help?           Submitting would mean, enormous
18
      costs, to make new molds for its products, costs to re-
19
20    design its boxes and literature and the costs of suit.
21
      All these things would be so costly, that Plaintiff
22
      would have to close its business.               Plaintiff is just
23
24    surviving financially.           Its gross revenues in 2016 were
25
      approximately $175,000.00, with a loss of $-33,000.00;
26
27    a one-man company, with no other employees.                      Should

28
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 6
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 7 of 114 Page ID #:959




 1    Plaintiff have to risk losing everything?                   But the notice

 2    of opposition certainly invokes the language of trademark
 3    infringement and dilution, clearly makes claims of
 4
      trademark infringement and dilution1, for which Plaintiff
 5
 6    then had a reasonable apprehension that Defendant, would sue

 7    Plaintiff.     Acknowledging, however, that the reasonable
 8
      apprehension test has been expanded by MedImmune.            (“the facts
 9
      alleged, under all the circumstances, show that there
10
11    is a substantial controversy, between parties having
12
      adverse legal interests, of sufficient immediacy and
13
14    reality to warrant the issuance of a declaratory

15    judgment.”). In MedImmune’s wake, courts have
16
      increasingly found actionable controversies on the
17
18    theory that: “[W]here a trademark holder asserts rights
19    . . . based on certain identified ongoing or planned
20
      activity of another party, and where that party
21
22    contends it has the right to engage in the accused
23    activity without a license, an Article III case or
24
      controversy will arise and the party need not risk a
25
26
      1
        Defendant’s contention No. 14, Page 52
27    On information and belief, the Applicant’s Mark is likely to diminish and
      dilute the value and distinctive character of Opposer’s famous OMEGA Marks,
28    thus damaging Opposer.
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 7
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 8 of 114 Page ID #:960




 1    suit for infringement by engaging in the identified

 2    activity before seeking a declaration of its legal
 3
      rights.”. The opposition has certainly “invoked the language of
 4
      trademark infringement and dilution which could give Plaintiff a
 5
 6    reasonable apprehension that Defendant would sue Plaintiff if

 7    Plaintiff continues to use its . . . mark.”1.                             Plaintiff has a
 8
      reasonable apprehension and belief, after receiving
 9
10    Defendant’s demands, that Defendant would sue
11    Plaintiff.             EnviroGLAS Prods., Inc. v. EnviroGLAS
12
      Prods., LLC, 705 F. Supp. 2d 560, 567 (N.D. Tex. 2010).
13
14    In the instant case, Plaintiff has ongoing business
15
      activities, and contends it has the right to engage in
16
      the those activities.                      Certainly, an Article III case
17
18    or controversy.                  “Accordingly—and without addressing the
19
      issue of how the pleading requirements of §§ 2(d) and 13 of the
20
      Lanham Act can be satisfied without using “the language of
21
      trademark infringement and dilution”—the court concluded that a
22
23    sufficient controversy existed to allow it to exercise

24    jurisdiction over the matter.” Neilmed Prods., Inc., ibid.
25
26
27
28    1
          Neilmed Prods., Inc. v. Med-Sys., Inc., 472 F. Supp. 2d 1178 (N.D. Cal. 2007)
                            FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF                Page 8
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 9 of 114 Page ID #:961




 1                  In Plaintiff’s attorney’s first discussions with

 2    Defendant’s first attorney, Jeffrey A. Lindenbaum Esq.,
 3
      Mr. Lindenbaum demanded, that Plaintiff must remove its
 4
 5    Mark from all its product, packaging, literature, and
 6    advertising.                                  Subsequently, settlement discussions,
 7
      somewhat optimistic1, began and continued, with Mr.
 8
 9    Lindenbaum, for many months, there were many stipulated
10    continuances before the TTAB.                                                                          Defendant then changed
11
      counsel, and the new counsel, Marie Anne Mastrovito,
12
13    after many settlement attempts by Plaintiff, Defendant
14
      rejected all Plaintiff’s offers of settlement.
15
      Defendant’s filed opposition with the TTAB clearly
16
17    “invokes the language of “trademark infringement” and
18
      “dilution” which gives Plaintiff a threat that
19
20    Defendant would sue Plaintiff, if Plaintiff continues

21
22
23
      1
24           Zane,
      	  You	  should	  not	  anticipate	  a	  rejection	  –	  I	  think	  something	  can	  likely	  be	  worked	  out	  in	  this	  case.	  	  I	  have	  not	  yet	  
25    heard	  back	  from	  Omega,	  but	  it	  often	  takes	  them	  a	  long	   time	  to	  work	  a	  settlement	  proposal	  through	  the	  legal	  
      department,	  and	  then	  up	  the	  chain	  to	  management	  for	  approval.
26    If	  you	  like,	  I	  can	  file	  for	  another	  suspension	  (60	  days)	  of	  the	  Opposition	  for	  purposes	  of	  settlement.
      I	  will	  not	  address	  your	  possible	  DJ	  action	  here,	  other	  than	  to	  say	  that	  Omega	  reserves	  all	  rights	  to	  challenge	  such	  
27    a	  filing.
      Regards,
28    Jeff
                                                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF                                                                               Page 9
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 10 of 114 Page ID #:962




 1   to use its mark1, and continue its business activities.

 2   “Accordingly and without addressing the issue of how
 3
     the pleading requirements of §§ 2(d) and 13 of the
 4
 5   Lanham Act can be satisfied without using “the language
 6   of trademark infringement and dilution”—“the court
 7
     concluded that a sufficient controversy existed to
 8
 9   allow it to exercise jurisdiction over the matter.”
10   NEILMED PRODUCTS, INC., v. MED-SYSTEMS, INC., No. C 06-
11
     00964 CW., United States District Court, N.D.
12
13   California. January 10, 2007.
14
           Furthermore, Plaintiff, was required, after being
15
     presented with Defendant’s Opposition and threat of
16
17   suit, to retain an attorney, to file a response to
18
     Defendant’s accusations, to have settlement
19
20   discussions, and expend significant expenditures of

21   attorney time, effort, and costs, which are crippling
22
     damages to a one (1) man business, or submit to
23
24   Defendant’s threats, and be forced out of business.
25   Plaintiff has been injured, and harmed, in fact, by
26
27
     1
       Neilmed Prods., Inc. v. Med-Sys., Inc., 472 F. Supp. 2d 1178 (N.D. Cal.
28   2007)
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 10
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 11 of 114 Page ID #:963




 1   retaining counsel and paying for filing of this matter,

 2   and suffering the threat of being forced out of
 3
     business.
 4
 5   company, with no employees.                Exactly, the very small
 6   company, in which a Trademark bully tries to force
 7
     compliance with its demands.                Were Plaintiff comply, it
 8
 9   mean going out of business.                It is only because the
10   Plaintiff’s CEO’s was able to get the help of an
11
     attorney, could he contest Defendant’s allegations and
12
13   behavior.         Otherwise, they would have succeeded.
14
             Plaintiff’s in its an offer to settle, (footnote 2,
15
              page 7), offered to be allowed to co-exist with
16
17   Defendant, but limit its Mark to only its current stun
18
     gun models; Defendant rejected this offer of
19
20   settlement.          Plaintiff also offered to amend its mark,

21   and this was also rejected. (Defendant’s refusal to
22
     Plaintiff’s counter offer).                Next came another of
23
24   Defendant’s rejections of Plaintiff’s offer of
25   settlement1.          Subsequently, on June 5, 2018 Defendant’s
26
27
     1
          Dear Zane:
28       I have received further instructions from my client.
                        FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF   Page 11
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 12 of 114 Page ID #:964




 1   attorney, MARIE ANNE MASTROVITO, rejected all offers

 2   Defendant claims that they have valid Trademark and that
 3   Plaintiff is in violation of its Trademark.
 4
     SETTLEMENT OFFERS:
 5
           Plaintiff has offered to settle this matter, several times,
 6
     but Defendant has refused1, initially, Plaintiff, through his
 7
 8   counsel, S. Zane Rothschild, was told that Defendant demanded
 9
10
      They have indicated that they are willing to agree to the withdrawal of your
11   client’s application without prejudice provided that your client agrees that
     it will not file for the mark O-MEGA (or phonetic equivalents) for the same
12   goods in the future and will also discontinue use of the mark O-MEGA.
     We look forward to your response.
13   Sincerely,
     Marie Anne Mastrovito
14   ABELMAN FRAYNE & SCHWAB
     666 Third Avenue
15   New York, New York 10017
     Direct Telephone: (212) 885-9248
16
     1
17    	  Your counter offer is simply not acceptable to my client 	  
     Omega SA is only willing to withdraw the Opposition if The O-Mega Network
18   agrees that it will not use or seek to register any mark containing O-MEGA
     (or any phonetic equivalent in the future. . . .
19
     Dear Marie Anne Mastrovito:
20   I am in receipt of your offer of settlement.
     In response, I offer the following counter offer:
21   Your Client will Consent to my Client Amending his Mark, or withdrawing his
     application, without penalty, and my Client would then submit a new
22   application for "O-MEGA STUN GUNS"; each Party will bare all their own
     costs: My client will agree to either submit an amendment to our current
23   Mark, using a Roman "O" then, "O-MEGA STUN GUNS", if that amendment is
     accepted; or a stipulation to withdraw our application, without penalty; my
24   Client would then submit a new application for
     "O-MEGA STUN GUNS", and your client would not object to that Mark.
25   My Client will agree to not use the name O-MEGA on any products other than
     STUN GUNS, for example never on watches, clothing, timing devices, firearms,
     etc. or any similar products.
26   HOWEVER, he shall not change the name on any or his four (4) STUN GUN
     products, currently being sold; he will agree not to use this name on any
27   future products.
     My Client will keep his current web site, "omegastunguns.com";
28   My Client will keep Client's corporate name: “THE O-MEGA NETWORK, INC.". . .
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 12
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 13 of 114 Page ID #:965



     that Plaintiff remove its Mark, expressly demanding
 1
 2   discontinuance of its use from all its products and advertising.

 3   He inferred that Defendant would sue Plaintiff, if Plaintiff
 4   refused to comply.      This presents a reasonable belief and
 5
     apprehension of litigation.
 6
           Plaintiff’s in its first offer to settle, (footnote 2, page
 7
     7), offered to be allowed to co-exist with Defendant, but limit
 8
 9   its Mark to only its current stun gun models; Defendant rejected

10   this offer of settlement.       Plaintiff then offered to amend its
11   mark, and this was also rejected. (Defendant’s refusal to
12
     Plaintiff’s counter offer).       Next came Defendant’s written offer
13
     of settlement1 (rather than their oral offers of settlement).
14
     Plaintiff’s first offer of settlement2 is footnoted here.             On
15
16   June 5, 2018 Defendant’s attorney rejected all offers.

17
18
     .
19
     1
       Dear Zane:
20    I have received further instructions from my client.
      They have indicated that they are willing to agree to the withdrawal of your
21   client’s application without prejudice provided that your client agrees that
     it will not file for the mark O-MEGA (or phonetic equivalents) for the same
22   goods in the future and will also discontinue use of the mark O-MEGA.
     We look forward to your response.
23   Sincerely,
     Marie Anne Mastrovito
24   ABELMAN FRAYNE & SCHWAB
     666 Third Avenue
25   New York, New York 10017
     Direct Telephone: (212) 885-9248
26
27   2
       Dear M. MASTROVITO:
     I am in receipt of your offer of settlement.
28   In response, I offer the following counter offer:
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 13
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 14 of 114 Page ID #:966



           Plaintiff faces an imminent threat of loss; his entire
 1
 2   livelihood is at stake, a real and immediate threat of injury.

 3   Defendant’s threat of litigation unless Plaintiff agrees to give
 4   up its Trademark presents a real and substantial controversy,
 5
     between the parties1, as discussed in “MedImmune”.            Plaintiff
 6
     currently produces the products that are accused of
 7
 8
     You Client will Consent to my Client Amending his Mark; each Party will bare
 9   their all their own costs.
     My client would agree to either submit an amendment to our current Mark,
10   using a Roman "O" then, "O-MEGA STUN GUNS", if it would be accepted; or a
     stipulation to withdraw our application, without penalty; my Client would
11   then submit a new application for
     O-MEGA STUN GUNS, and your client would not object to that Mark.
12   My Client would further agree to change the name on his products within four
     (4) years of this agreement; the time for compliance would be 4 years. My
13   Client believe the the costs associated with re-tooling, and reprinting will
     be very costly. Perhaps your client would consider contributing?
14   My Client would keep his current web sites with his current name; be allowed
     to keep his domain name, as well as his current name on all indexes;
15   be allowed to maintain Client's same corporate name;
     be allowed to attach labels saying "O-MEGA is now: "O-MEGA STUN GUNS".
16   My client hopes this counter offer is acceptable!
     My client believes that he in no way interferes or competes with your client,
17   and your client suffers no loss from his existence.
     For your information, my client is also my son; who in my expert opinion
18   would be an incredible witness before a Federal jury.
     His corporation is a one-man business doing less than $300,000.00 per year.
19   I believe this is a very fair offer of settlement.
     S. Zane Rothschild, Esq. I thank you in advance for all you professionalism
20   and courtesy.
     Very sincerely yours,S. ZANE ROTHSCHILD, ESQ.
21   Attorney for THE O-MEGA NETWORK, INC.
     P.S.: What about letting my client use his pending mark, under a fifty (50)
     year License from your client; at a fee of one dollar ($1.00). Your client
22   preserves his legal position in regard to protecting his mark.
     My tiny, non competitive Client, who is not in same market or market places,
23   and has no confusing similarities; and clearly has not and cannot do any harm
     to your client, would be allowed to continue his small business without
24   interference.
     After fifty (50) years, it is stipulated each party preserves all their
25   rights and remedies; and settlement discussions are to continue.
26
27
     1
       MedImmune, Inc. v. Genetech, Inc., 549 U.S. 118, 127 S, Ct, 764, 166 L.
28   Ed.604 (2007)
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 14
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 15 of 114 Page ID #:967



     infringement; and has produced said products for thirty four
 1
 2   (34) years.

 3           Defendant’s action have directly harmed the plaintiff in
 4   violation of its rights.          The apprehension that Defendant would
 5
     sue Plaintiff, if Plaintiff continues to use its Mark presents a
 6
     substantial, definite, and concrete controversy, between
 7
     parties, who have adverse legal interests.
 8
 9           Plaintiff has a real and reasonable apprehension of being

10   subjected to liability, if he continues to sell his goods, a
11
     “real and reasonable apprehension that he will be
12
13   subject to liability.1' As expressed in Societe de

14   Conditionnement en Aluminium, 655 F.2d at 944.                      If the
15
     plaintiff is engaged in the ongoing use of the
16
17   allegedly infringing trademark, the showing of
18   apprehension "need not be substantial."2                    “Also, the
19
     fact that Plaintiffs use of the allegedly infringing
20
21   mark is ongoing actually makes the burden of showing
22
     apprehension lower.“
23
             The Defendant threatens plaintiff’s very business
24
25
26   1
       " Chesebrough-Pond's v. Faberge, 666 F.2d 393, 396 (9th Cir.1982)
     (quoting Societe de Conditionnement en Aluminium v. Hunter Engineering
27   Co., 655 F.2d 938, 944 (9th Cir.1981)).
28   2
         Societe de Conditionnement en Aluminium, 655 F.2d at 944.
                       FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 15
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 16 of 114 Page ID #:968




 1   existence.    Plaintiff currently sells its products,

 2   which are marked with Plaintiff’s Mark.                These present
 3
     and past activities, manufacturing, selling, and
 4
 5   marketing products, that allegedly infringed the
 6   trademark at issue.        All these activities, prior to
 7
     seeking declaratory relief.           These activities may
 8
 9   constitute infringement, and then, would likely, be
10   followed by a lawsuit, unless Plaintiff gets
11
     protection, and is allowed to operate free from
12
13   threats, which could cause its destruction.
14
15
          Plaintiff’s very business existence is threatened by the
16
     Defendant.   Plaintiff currently sells its products, which are
17
18   marked with Plaintiff’s Mark.      This present activity,

19   manufacturing, selling, and marketing products that allegedly

20   infringed the trademark at issue, prior to seeking declaratory
21   relief.   This may indeed constitute infringement, followed by a
22
     lawsuit, if Plaintiff does not get protection from and operate
23
     free from threats, which could cause its destruction.          Should
24
     Plaintiff have to risk losing everything, before the Court
25
26   offers its protection?    Defendant’s actions have directly
27
     harmed the plaintiff in violation of its rights.
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 16
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 17 of 114 Page ID #:969




 1   The apprehension that Defendant would sue Plaintiff, if

 2   Plaintiff continues to use its Mark presents a
 3
     substantial, definite, and concrete controversy,
 4
 5   between parties, who have adverse legal interests.
 6           Plaintiff has a real and reasonable apprehension of
 7
     being subjected to liability, if it continues to sell
 8
 9   its goods, a “real and reasonable apprehension that he
10   will be subject to liability.1' As expressed in Societe
11
     de Conditionnement en Aluminium, 655 F.2d at 944.                         If
12
13   the plaintiff is engaged in the ongoing use of the
14
     allegedly infringing trademark, the showing of
15
     apprehension "need not be substantial."2                    “Also, the
16
17   fact that Plaintiffs use of the allegedly infringing
18
     mark is ongoing actually makes the burden of showing
19
20   apprehension lower.“

21           The Defendant threatens plaintiff’s very business
22
     existence.         Plaintiff currently sells its products,
23
24   which are marked with Plaintiff’s Mark.                    These present
25
26   1
       " Chesebrough-Pond's v. Faberge, 666 F.2d 393, 396 (9th Cir.1982)
     (quoting Societe de Conditionnement en Aluminium v. Hunter Engineering
27   Co., 655 F.2d 938, 944 (9th Cir.1981)).
28   2
         Societe de Conditionnement en Aluminium, 655 F.2d at 944.
                       FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 17
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 18 of 114 Page ID #:970




 1   and past activities, manufacturing, selling, and

 2   marketing products, that allegedly infringed the
 3
     trademark at issue.        All these activities, prior to
 4
 5   seeking declaratory relief.           These activities may
 6   constitute infringement, and then, would likely, be
 7
     followed by a lawsuit, unless Plaintiff gets
 8
 9   protection, and is allowed to operate free from
10   threats, which could cause its destruction.
11
          Defendant has acted in bad faith and with base conduct.
12
     Trying to force Plaintiff to submit by use of its superior
13
14   economic strength, and trying to gain a monopolistic right,

15   expanding trademark protection to a vulgar degree.
16   monopolistic rights, expanding trademark protection to
17
     an unreasonable degree.            Please note, the Defendant
18
19   alleges that they own the rights to the symbol for omega, which

20   is in public domain; a monopoly on all commercial use of a
21   letter from the Greek alphabet.      Professor McCarthy, infra, “To
22
     me, that would expand Trademark law beyond all reasonable
23
     bounds.”   The Court also may wish to consider that Defendant has
24
     filed numerous oppositions to others wishing to register their
25
26   mark. Continuing to make it more difficult and costly for

27   smaller businesses and organizations to obtain the benefits and
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 18
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 19 of 114 Page ID #:971



     legal presumptions that stem from federal registration of their
 1
 2   marks.   Defendant has filed numerous oppositions to
 3   others wishing to register their mark.                  Continuing to
 4
     make it more difficult and costly for smaller
 5
 6   businesses and organizations to obtain the benefits and
 7
     legal presumptions that stem from federal registration
 8
     of their marks.”
 9
10        There presently exists a “justiciable controversy”1
11   regarding the Plaintiff’s right to register its Trademark, free
12
     of any allegations by Defendant, and free of any threats of suit
13
     and/or liability to the Plaintiff; by finding that Plaintiff’s
14
     conduct and/or Mark does not constitute an infringement of any
15
16   Trademark allegedly owned by Defendant; allegations of

17   diminished value, or any other claims related to Defendant’s
18   brand.    nor allegations of diminished value, or any
19
     other claims related to Defendant’s brand.
20
21
                Plaintiff seeks relief from this honorable Court.
22
23
24   1
       As noted in Chesebrough–Pond’s, Inc. v. Faberge, Inc., 666 F.2d 393, 396
     (9th Cir.1982); and also: J. Thomas McCarthy, Trademarks and Unfair
25   Competition § 32.51 (4th ed.2007) (“an actual controversy or threat of
     infringement does not have to be said in so many words. It can be expressed
26   in the attitude of the defendant as expressed, for example, in ‘circumspect
     language in a letter.”)
27
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 19
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 20 of 114 Page ID #:972



     FACTUAL BACKGROUND:
 1
 2
              On the basis of information and belief, Defendant primarily
 3
     uses its OMEGA Mark in connection with luxury watches, whose
 4
     prices range from approximately $2,000 to $280,000.               On
 5
 6   information and belief, although Defendant has been in operation

 7   since 1894, it has only recently begun targeting the United
 8
     States with its marketing efforts.
 9
10
              Defendant’s Trademarks are listed for the following
11
     products: starting guns, life vests, jewelry, leather goods, key
12
     chains, money clips, fragrances, caps, eyewear, wallets,
13
14   organizer agenda, writing instruments, writing pads, games,

15   bags, and golfing equipment.
16
              Plaintiff holds itself out as a manufacturer of stun guns1
17
18   for self-defense and/or animal control.           Plaintiff seeks Class

19   registration of its Mark, Serial No. 86-466,9472 in International

20   Category 13, for: stun guns, only, nothing else.             Plaintiff’s
21
22
23   1 “Stun Gun” a hand
     held weapon that releases an electric charge or a tranquilizer dart to
24   immobilize a person or animal. [1965–70]
     Random House Kernerman Webster's College Dictionary, © 2010 K
25   Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House,
     Inc. All rights reserved.
26
27
     2   Mark:

28   O-MEGA
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF          Page 20
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 21 of 114 Page ID #:973




     application for Trademark, Plaintiff’s application for
 1
 2   Trademark, (EXHIBIT NO. 2),is for stun guns only.                     Plaintiff
 3
     has not used or applied to register its Mark in connection with
 4
     watches, clocks, or timing devices, etc.          Category 13 is the
 5
     International Trademarks designation for firearms, ammunition,
 6
 7   projectiles, explosives, and fireworks, Plaintiff’s correct

 8   category.
 9          Plaintiff is, and at all relevant times hereto has been, in
10
     the business of marketing and selling certain stun gun products,
11
     Angeles, California, 90035.
12
     INTENT:
13
14          On or about July 1985, S. Zane Rothschild ("Rothschild")

15   and his, now deceased, partner, Kenneth Rich ("Rich"), were
16
17
18
19
20                                                                       US Serial Number:
     86466947
                                                               Application Filing Date:
21   Nov. 28, 2014
                                                                       Filed as TEAS Plus:
22   Yes
                                                                      Currently TEAS Plus:
     Yes
23                                                                               Register:
     Principal
24
25
26
27
28
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF              Page 21
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 22 of 114 Page ID #:974



     discussing what kind of business they should go into.           While
 1
 2   Rothschild was reading the Los Angeles Daily Journal, he saw an

 3   ad for an item called "stun-guns".        Rothschild was a Star Trek
 4   fan.    After some discussion with Rich, they decided to purchase
 5
     some stun guns to see if they were good, marketable products for
 6
     them to begin a business.      Rothschild and Rich ("Partners”) did
 7
     indeed purchase some stun guns.       After checking with various law
 8
 9   enforcement agencies, e.g., the Los Angeles Police

10          Department, the California Attorney General's office, the
11   D.A.'s office in Los Angeles, etc.,        After checking with
12
     various law enforcement agencies, e.g., the Los Angeles
13
14   Police
15
     Department, the California Attorney General's office,
16
     the D.A.'s office in Los Angeles, and trademark data
17
18   bases, etc.they found that this item was legal to sell in the
19
     State of California.     The Partners ultimately purchased a
20
     minimum order of stun guns.      The Partners then set out to
21
     develop a strategy for selling these stun guns.
22
23          Later, in 1986, the company was incorporated as a

24   California corporation.      Virtually all of the Plaintiff’s
25   business is done at gun shows, two or three gun store retailers,
26
     and Internet purchasers,      The purchasers of stun guns, are
27
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 22
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 23 of 114 Page ID #:975




 1   knowledgeable purchasers, and inspect the product,

 2   carefully, before purchasing.             The Plaintiff’s products
 3
     are four (4) hand-held stun guns, two (2) that have a
 4
 5   rectangular shape, and two (2) 18” stick stun guns,
 6   items that have become known generically as stun guns.
 7
     all of whom inspect the product, carefully, before purchasing.
 8
             Furthermore, on the product itself, there is clear
 9
10   labeling of the O-MEGA name in a manner which would
11
     avoid any possibility of confusion by consumers, since
12
13   the labeling is clear and prominent and shows the name

14   of the source for all to see.
15
     PLAINTIFF’S PRODUCTS:{tc "THE PRODUCT"}
16
          The Plaintiff’s products are four (4) hand-held stun guns,
17
18   two (2) that have a rectangular shape, and two (2) 18” stick

19   stun guns, items that have become known generically as stun

20   guns.
21        At all times, it should be clearly noted, Plaintiff’s
22
     products are clearly marked and packaged, and that the boxing
23
     portion of its packaging is clearly different and not in the
24
     least similar to any packaging of the Defendant’s products.
25
26   Furthermore, on the product itself, there is clear labeling of

27   the Ω-MEGA name in a manner which would avoid any possibility of
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF      Page 23
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 24 of 114 Page ID #:976



     confusion by consumers, since the labeling is clear and
 1
 2   prominent and shows the name of the source for all to see.

 3   NAMING THE PRODUCTS:
 4        Plaintiff, by its predecessor founders, decided on
 5
     a name for their products.           Plaintiff, predecessor
 6
 7   founders, chose their Mark to signify that this was the
 8
     last word in self-defense.           Omega is the 24th and last
 9
     letter of the Greek alphabet, the extreme or final
10
11   part, the end.      Plaintiff’s, predecessor founders, did
12
     use the omega symbol as the first letter of their
13
14   product and corporate name, to identify Plaintiff’s

15   products with use of electricity for self-defense.
16
          Plaintiff decided on a name for their products. Plaintiff
17
     chose their Mark to signify that this was the last word in
18
     self-defense; omega is the 24th and last letter of the Greek,
19
20   the extreme or final part, the end.       Plaintiff did use the omega

21   first letter of their product and corporate name, the to
22   identify Plaintiff’s products with use of electricity for self-
23
     defense; furthermore, Plaintiff’s Mark has a very distinctive
24
     pulse symbol within a circle, indicating an electronic product;
25
     the omega symbol was also meant to approximate the sound of the
26
27   Hindu holy word, Ohm, then the hyphen and the word “MEGA”.

28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 24
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 25 of 114 Page ID #:977



     Kenny Rich, the former partner, was a practicing Hindu and
 1
 2   wanted a double-entendre for its meaning; using the hyphen1, he

 3   thought, would separate the syllables, allowing for the
 4   pronunciation of the omega sound.         The word omega has also taken
 5
     on other religious significance as well, as a reference to "the
 6
     end" of time, or the end of life or combat. See Id. Exs. 833-
 7
 8
     835, 855-874.     Furthermore, Plaintiff’s Mark has a very

 9   distinctive pulse symbol within a circle, indicating an
10
     electronic product; the omega symbol was also meant to
11
12   approximate the sound of the Hindu holy word, Ohm, then
13   the hyphen and the word “MEGA”.               Kenny Rich, the former
14
     partners, now deceased, was a practicing Hindu and
15
16   wanted a double-entendre for its meaning; using the
17   hyphen1, he thought, would separate the syllables,
18
     allowing for the pronunciation of the omega sound.                   The
19
20   word omega has also taken on other religious
21
     significance as well, as a reference to "the end" of
22
     time, or the end of life or combat. See Id. Exs. 833-
23
24   835, 855-874.
25
          Plaintiff’s Mark is exclusively in connection with stun
26
     guns.   Specifically, Plaintiff has four (4) styles of stun guns,
27
28
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF     Page 25
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 26 of 114 Page ID #:978



     supra.
 1
 2        Plaintiff rejects and disputes Defendant’s filed opposition

 3   contentions, 1-14, for which it has sufficient information,
 4   however, when it does not have sufficient knowledge or
 5
     information to form a belief as to the allegations contained
 6
     therein, prior to discovery, then, accordingly, Plaintiff denies
 7
     those allegation. Hereafter, Plaintiff’s answers, with
 8
 9   arguments, infra.

10   DEFENDANT’S FILED OPPOSITION CONTENTIONS, 1-14:
11
     (PART OF THE BASIS OF THE CONTROVERSY) and
12
13   PLAINTIFF’S ANSWERS, WITH ARGUMENTS (here and infra).

14        Hereinafter, in Defendant’s Opposition, Plaintiff
15
     has substituted the word “Defendant” for the words
16
17   “Opposer” and “OMEGA”.          In Plaintiff’s answers to
18   Defendant’s contentions, Plaintiff has substituted the
19
     word “Plaintiff” for the word for Applicant.
20
21
22
23
24
25             Defendant’s contention No. 1
26
               1.     Defendant’s contends that the Plaintiff,
27
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF      Page 26
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 27 of 114 Page ID #:979




 1             THE O-MEGA NETWORK, INC. (stun guns), is

 2             engaged in the sale and Marketing of similar
 3
               and highly related goods and services to those
 4
 5             of defendant.
 6   Answer to No. 1
 7
         Defendant seems to be using “boiler plate”
 8
 9   allegations against Plaintiff.            It is their right; of
10   course, to plead everything they consider a relevant
11
     factor for judgment.        Alas, it lacks real credibility.
12
13   Plaintiff sells and markets only its four (4) models of
14
     stun guns.    It is clear that stun guns are not similar
15
     nor related in any way to Defendant’s goods, on the
16
17   basis of information and belief, especially their
18
     dominant product, watches; and Plaintiff does not
19
20   market or sell timepieces, jewelry, sports timing

21   products, clothing, accessories, or sports promotion.
22
     All the items listed in their Opposition, and their
23
24   designation for Trademark protection, under their
25   Applications, namely: categories 009 and 014 do not
26
     include Plaintiff’s products, explained in more detail,
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 27
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 28 of 114 Page ID #:980




 1   infrā.   Plaintiff does not market any watches.                On

 2   information and belief, Defendant does not market or
 3
     sell any stun guns.
 4
 5        `
 6             Defendant’s contention No. 2
 7
               Defendant has been engaged in the sale and
 8
 9             Marketing of goods under the registered
10             Trademark Ω and OMEGA, since at least as early
11
               as 1894.
12
13   Answer to No. 2
14
          On the basis of information and belief, although
15
     Defendant has allegedly been in operation since 1894,
16
17   it has only recently begun targeting the United States
18
     with its marketing efforts.
19
20        Plaintiff challenges Defendant’s claim of Trademark

21   for Ω, which Plaintiff argues, in greater detail,
22
     infrā, footnotes beginning on Page 5, in answer to No.
23
24   4.
25             Defendant’s contention No. 3
26
               Opposer is the owner of the following U.S.
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 28
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 29 of 114 Page ID #:981




 1             Trademark application: OMEGA (AND DESIGN) and

 2             OMEGA symbol Ω.
 3
      Answer to No. 3
 4
 5       Plaintiff challenges Defendant’s claim of a
 6   Trademark for the symbol Ω; Plaintiff argues, infra,
 7
     beginning on Page 5, in answer to No. 4 and footnote on
 8
 9   pages 8-9.
10             Defendant’s contention No. 4
11
               Opposer is the owner of common law rights, and
12
13             numerous other valid subsisting registrations
14
               for the OMEGA and OMEGA symbol Ω (collectively
15
               referred to as the OMEGA Marks).               Defendant has
16
17             used its OMEGA Marks from a date prior to
18
               Plaintiff’s use or constructive use dated.
19
20   Answer to No. 4

21        "Common law rights exist by virtue of use of the
22
     Mark in connection with specific goods and services and
23
24   exist independent of registration rights.                 Opposer must
25   prove that it has priority with respect to any
26
     unregistered rights by a preponderance of the
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 29
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 30 of 114 Page ID #:982




 1   evidence.”    See Hydro-Dynamics Inc. v. George Putnam &

 2   Co., Inc., 811 F.2d 1470, 1 USPQ2d 1772, 1773 (Fed.
 3
     Cir. 1987).     In order to establish common law rights,
 4
 5   the evidence must be clear and specific. See Nat'l Bank
 6   Book Co. v. Leather Crafted Prods., Inc., 218 USPQ 826,
 7
     828 (TTAB 1993); HD. Lee Co. v. Maidenform Inc., 87
 8
 9   USPQ2d 1715, 1722- 23 (TTAB 2008); in this case it is
10   not specific as to the similarity of the goods.
11
         Additionally, Plaintiff did not willfully trade on
12
13   the Defendant’s goodwill, if any, in using its Mark.
14
     Plaintiff’s goods are sold and marketed in totally
15
     different channels than Defendant.              The question is,
16
17   what are the normal channels of trade for stun guns,
18
     and whether those can be presumed to be the same
19
20   channels of trade for watches and/or computer or

21   automated apparatuses for determining time and
22
     distance.    Defendant cannot show any overlap with any
23
24   of its claimed common law rights, because these items
25   are sold and marketed in totally different channels.
26
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 30
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 31 of 114 Page ID #:983




 1         Professor McCarthy1, “The common law will extend

 2   that protection, however, only in geographic or product
 3
     Markets in which the firm actually is doing business or
 4
 5   into which it would naturally expand."                 Not so in this
 6   case.
 7
           Additionally, Defendant cannot claim common law
 8
 9   rights in this symbol, Ω that is in the public domain.
10   Plaintiff asks that this Honorable Court take Judicial
11
     Notice2, that the symbol Ω (omega), supra, is in the
12
13   public domain, and to attribute that evidentiary fact,
14
     as a presumption.         Defendant seems to equate its
15
     alleged Trademark with the monopolistic rights that
16
17   usurp and enlarge its intended protection.                   The omega
18
     symbol has older roots than the Defendant’s claim: The
19
20   Apostle John wrote of Jesus’ saying, “I am the Alpha

21   and the Omega, the first and the last, the beginning
22
23
     1
24    Judge Thomas McCarthy is a nationally renowned authority on Trademarks and
     unfair competition and on the rights of publicity. He is a Senior Professor
25   of Law at the University of San Francisco. Mr. McCarthy is the author of the
     well-known seven-volume treatise, McCarthy on Trademarks and Unfair
26   Competition (published by Thomson-Reuters-West), which has been relied upon
     as authority in over 3,500 judicial opinions.
27   2
       Federal Rule of Evidence 201(d) which, provides that "[a] court shall take
     judicial notice if requested by a party and supplied with the necessary
28   information."
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 31
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 32 of 114 Page ID #:984




 1   and the end” (Rev 22:13) and writing about Jesus’

 2   eternality, John wrote that Jesus said, “I am the Alpha
 3
     and the Omega,” says the Lord God, “who is and who was
 4
 5   and who is to come, the Almighty.” (Rev 1:8).                   The term
 6   “OMEGA” is not a coined brand name, but instead it is a
 7
     Greek word, that is commonly known and seen, and on the
 8
 9   basis of information and belief, used throughout the
10   United States by many others related to Defendant’s
11
     Mark.   The word, OMEGA, on the basis of information and
12
13   belief, is commonly used by fraternities and sororities
14
     on college campuses and by hundreds of businesses and
15
     individuals as Trademarks and service Marks.                   On the
16
17   basis of information and belief, there are more than
18
     131 live registrations for identical or highly similar
19
20   Marks, many of which are currently in use and some of

21   which are used in connection with apparel, sporting
22
     equipment, and even timing devices.              and wouldn’t Mr.
23
24   King be surprised if his OMEGA XL, wasn’t actually than
25   more famous than Defendant’s Mark.
26
         Defendant failed to allege likelihood of confusion
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 32
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 33 of 114 Page ID #:985




 1   based on use in connection with any goods other than

 2   Classes 009 and 014, timepieces, jewelry, sports timing
 3
     products, clothing, accessories, and sports promotion;
 4
 5   all the items listed in their Opposition, and their
 6   designation for Trademark protection, under their
 7
     Applications.     Defendant alleges that likelihood of
 8
 9   confusion is based on Defendant’s registration in
10   International Classes 009 and 014, namely, automated
11
     recording machines and computer apparatuses for
12
13   measuring time and distance.            Defendant can provides no
14
     evidence to support the         claim likelihood of confusion.
15
     A good standard for judging whether there exists a
16
17   likelihood of confusions, would be: “whether there
18
     exists a ‘likelihood that an appreciable number of
19
20   ordinarily prudent purchasers [will] be misled, or

21   indeed simply confused, as to the source of the goods
22
     in question.’” Thompson Medical Co., Inc. v. Pfizer
23
24   Inc., 753 F.2d 208, 213 (2d Cir. 1985), citing Mushroom
25   Makers, Inc. v. R.G. Barry Corp., 560 F.2d 44, 47 (2d
26
     Cir. 1978). “To support a finding of infringement,
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 33
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 34 of 114 Page ID #:986




 1   there must be a probability of confusion, not a mere

 2   possibility.” Playtex Products, Inc. v. Georgia-Pacific
 3
     Corp., 390 F.3d 158, 161 (2d Cir. 2004) (internal
 4
 5   quotation marks and citation omitted).                  Defendant did
 6   not allege likelihood of confusion with goods in any
 7
     other class or any other specific goods, including
 8
 9   rights at common law and registrations for watches,
10   watch accessories, and other horological or
11
     chronometric instruments.          Consequently, Defendant has
12
13   failed to make these goods at issue, and any evidence
14
     related to a likelihood of confusion with anything
15
     other than Defendant’s timing apparatuses is irrelevant
16
17   and should be excluded under Fed. Rule 401 (Rule 401 –
18
     Test for Relevant Evidence), See Pep Boys, 94 USPQ at
19
20   159; FF Acquisition LLC, 93 USPQ2d at 2031-32..

21             Defendant’s contention No. 5
22
               Defendant has used its OMEGA Marks in commerce
23
24             extensively and has acquired a considerable and
25             valuable goodwill and wide scale recognition
26
               for its Mark.       The public has come to associate
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 34
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 35 of 114 Page ID #:987




 1             OMEGA and the OMEGA symbol “Ω” Marks, with the

 2             Defendant and Defendant’s goods and services.
 3
               The public has come to associate Defendant’s
 4
 5             goods and services, which include not only
 6             watches and sports timing products, but
 7
               clothing, accessories, and other goods and
 8
 9             services, including retail services, sports
10             sponsorships and sporting goods relating to
11
               sports sponsorships.
12
13   Answer to No. 5
14
          Defendant alleges that, “The public has come to
15
     associate OMEGA and the OMEGA symbol “Ω” Marks”, with
16
17   the Defendant and Defendant’s goods and services.
18
     Counsel for Plaintiff personally associates the word
19
20   OMEGA with: Omega-3 Fish Oil,

21   the Greek alphabet letter, “Ω”, and numerous other
22
     omega products, etc.        Surely, Larry King, As Brand
23
24   Ambassador Omega XL would disagree, believing all his
25   advertising makes OMEGA XL, more well known than
26
     Defendant’s Mark.       As explained in answer to No. 4,
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 35
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 36 of 114 Page ID #:988




 1   Page 20, supra, the public has probably come to equate

 2   the symbol “Ω” with many more identities than only that
 3
     of the Defendant’s (see footnotes on pages 6-7).
 4
 5       Plaintiff never contemplated Defendant’s Mark while
 6   creating their Mark; did not willfully trade on the
 7
     Defendant’s goodwill in using its Mark, and certainly
 8
 9   never fraudulently designed its Mark.               Plaintiff has
10   never taken or acquired any of Defendant’s alleged
11
     goodwill; Plaintiff did not willfully trade on the
12
13   plaintiff's goodwill in using its Mark; therefore, if
14
     no goodwill has been taken, then no action should lie;
15
     a rule that the common law; for example, in the 1742
16
17   case of Blanchard v. Hill, 2 "Lord Hardwicke,
18
     expressing a fear of monopoly, refused an injunction to
19
20   prevent one maker of playing cards from stamping upon

21   its cards the same symbol used by another maker to
22
     identify its own cards in the Market.               No action would
23
24   lie, Lord Hardwicke explained, unless the manufacturer
25   that copied the other's Mark did so "with a fraudulent
26
     design", . . .
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 36
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 37 of 114 Page ID #:989




 1        Defendant’s Notice Of Opposition did not allege

 2   use of their Mark on any product other than watches and
 3
     sports timing products, clothing, accessories, and
 4
 5   other goods and services, including retail services,
 6   sports sponsorships and sporting goods relating to
 7
     sports sponsorships.        Not stun guns.         Plaintiff’s goods
 8
 9   are unrelated and specifically different than watches
10   and timing equipment.
11
         Therefore, on the basis of information and belief,
12
13   no other product can be or should be considered in this
14
     proceeding.     Odom's Tennessee Pride Sausage Inc. v. FF
15
     Acquisition LLC, 93 USPQ2d 2030,2031-32 (Fed. Cir.
16
17   2010).
18
          Defendant fails to appreciate, as stated supra,
19
20   beginning on Page 5, in answer to No. 4 and footnote on

21   pages 8-9, that the term “OMEGA” is not a coined brand
22
     name, but instead is a Greek letter.
23
24             Defendant’s contention No. 6
25             Plaintiff’s Mark is confusingly similar to the
26
               Defendant’s Marks and is likely, when applied
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 37
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 38 of 114 Page ID #:990




 1              to the goods of the Applicant, to cause

 2              confusion, or to cause mistake or to or to
 3
                deceive. 15 U.S.C. § 1052(D).             Plaintiff’s Mark
 4
 5              makes a highly similar commercial impression to
 6              Defendant’s Marks due to its
 7
                incorporation of an OMEGA Mark, creating a
 8
 9              virtually identical sound and appearance.
10              Plaintiff has completely appropriated
11
                Defendant’s entire Mark.           The overall
12
13              commercial impression of Plaintiff’s Mark, when
14
                applied to same or similar goods, would cause
15
                confusion or be likely to cause confusion,
16
17              mistake, or deception.
18
     answer to No. 6
19
20           The “sine qua non” of Trademark infringement, the

21   requisite condition that is indispensable, is a
22
     connection between consumer confusion and Plaintiff’s
23
24   Mark.    Quoting from Playtex Products, Inc. v. Georgia-
25   Pacific, “whether there exists a ‘likelihood that an
26
     appreciable number of ordinarily prudent purchasers
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 38
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 39 of 114 Page ID #:991




 1   [will] be misled, or indeed simply confused, as to the

 2   source of the goods in question.’” Thompson Medical
 3
     Co., Inc. v. Pfizer Inc., 753 F.2d 208, 213 (2d Cir.
 4
 5   1985), citing Mushroom Makers, Inc. v. R.G. Barry
 6   Corp., 560 F.2d 44, 47 (2d Cir. 1978). “To support a
 7
     finding of infringement, there must be a probability of
 8
 9   confusion, not a mere possibility.” Playtex Products,
10   Inc. v. Georgia-Pacific Corp., 390 F.3d 158, 161 (2d
11
     Cir. 2004) (internal quotation marks and citation
12
13   omitted).    Here there is none.
14
         THE O-MEGA NETWORK’S use of the O-MEGA mark has not
15
     actually caused, and is not likely to cause confusion,
16
17   mistake, or deception as to the origin, sponsorship, or
18
     approval of either party’s mark, goods, or services.
19
20   The public is not likely to believe, that, THE O-MEGA

21   NETWORK’S INC’S use of the O-MEGA symbol has a tendency
22
     to induce the public to believe, that THE O-MEGA
23
24   NETWORK INC.’S products, stun guns, are provided
25   by, sponsored by, licensed by, affiliated, or
26
     associated with, or in some other way legitimately
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 39
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 40 of 114 Page ID #:992




 1   connected to products sold and marketed by Defendant.

 2   THE O-MEGA NETWORK INC’S use of the OMEGA symbol has
 3
     not actually caused, and will not cause, any damage to
 4
 5   Defendant.
 6         There is a lack of any relationship between
 7
     Defendant’s and Plaintiff’s goods, their look, sound,
 8
 9   feel, and their channels of trade or the classes of
10   purchasers, these factors weigh heavily against a
11
     finding of likelihood of confusion.
12
13   United States Court of Appeals, Ninth Circuit:                    “The
14
     test is whether there is a likelihood of confusion
15
     resulting from the total effect of the defendant's
16
17   product and package on the eye and mind of an ordinary
18
     purchaser1”.
19
20         To determine the likelihood of consumer confusion,

21   we apply the long-established factors set forth in AMF
22
     Inc. v. Sleekcraft Boats, 599 F.2d 341, 348–54 (9th
23
24   Cir.1979).
25
26
27
     Judge Thomas McCarthy, Trademarks and Unfair Competition, 2Ed.,
28   Vol. I (1984), Sec. 8:3
                      FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF     Page 40
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 41 of 114 Page ID #:993




 1   Many Courts have used many of the same factors in this

 2   regard.   In, “Alliant case, Omega S.A. (Omega AG)
 3
     (Omega Ltd.) v. Alliant
 4
 5   Application Serial Nos. 78548473 and 78550543, . . .
 6   “Despite the of Opposer’s OMEGA Marks for watches, and
 7
     the similarity of the parties’ Marks, we find that
 8
 9   confusion is unlikely. There is simply no evidence of
10   any relationship between the goods, which are offered
11
     in distinct channels of trade to different classes of
12
13   purchasers who would not be likely to believe that
14
     Applicant’s (Plaintiff’s) and Opposer’s Defendant’s)
15
     goods emanate from the same source.              While the fame of
16
17   33 Opposition Nos. 91173785 and 91174067 Opposer’s
18
     Marks plays a “dominant role” in our analysis, it
19
20   “cannot overwhelm the other DuPont factors.”                   The

21   Board found that in view of the “utter lack of any
22
     evidence of a relationship between Opposer’s
23
24   (Defendant’s) and Applicant’s (Plaintiff’s) goods,
25   their channels of trade or the classes of purchasers,
26
     these factors weigh heavily against a finding of likely
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 41
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 42 of 114 Page ID #:994




 1   confusion.”     The Board also accepted applicant’s,

 2   (Plaintiff’s) argument that its goods would be
 3
     purchased with care because they are used to protect
 4
 5   people’s lives. This factor slightly favored
 6   applicant,(the Plaintiff).           “In Application of E. I.
 7
     DuPont DeNemours Co., 476 F.2d 1357,177 USPQ 563 (CCPA
 8
 9   1973), the courts listed thirteen factors that are
10   relevant in a likelihood of confusion analysis. See id.
11
     at 1361, 177 USPQ at 567.
12
13   The thirteen factors are:
14
     (1) the similarity or dissimilarity of the Marks in
15
     there entireties as to appearance, sound, connotation
16
17   and commercial impression;
18
     (2) the similarity or dissimilarity and nature of the
19
20   goods or services as described in an application or

21   registration or in connection with which a prior Mark
22
     is in use;
23
24   (3) the similarity or dissimilarity of established,
25   likely-to-continue trade channels;
26
     (4) the conditions under which and buyers to whom sales
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 42
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 43 of 114 Page ID #:995




 1   are made, i.e., "impulse" vs. careful, sophisticated

 2   purchasing;
 3
     (5) the fame of the prior Mark (sales, advertising,
 4
 5   length of use);
 6   (6) the number and nature of similar Marks in use on
 7
     similar goods;
 8
 9   (7) the nature and extent of any actual confusion;
10   (8) the length of time during and conditions under
11
     which there has been concurrent use without evidence of
12
13   actual confusion;
14
     (9) the variety of goods on which a Mark is or is not
15
     used (house Mark, "family" Mark, product Mark);
16
17   (10) the Market interface between applicant and the
18
     owner of a prior Mark;
19
20   (11) the extent to which applicant has a right to

21   exclude others from use of its Mark on its goods;
22
     (12) the extent of potential confusion, i.e., whether
23
24   de minimis or substantial; and
25   (13) any other established fact probative of the effect
26
     of use.” See id. Coach Services, 101 USPQ2d at 1720;
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 43
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 44 of 114 Page ID #:996




 1   The University of Notre Dame du Lac v. J.C. Gourmet

 2   Food Imports Co., Inc., 703 F.2d 1372, 217 USPQ 505,
 3
     507 (Fed. Cir. 1983)        (likely to cause confusion “means
 4
 5   more than the likelihood that the public will recall a
 6   famous Mark on seeing the same Mark used by another …
 7
     To hold otherwise would result in recognizing a right
 8
 9   in gross, which is contrary to principles of Trademark
10   law and to concepts embodied in 15 USC § 1052(d).”).
11
     The Plaintiff’s products, stun guns, are very
12
13   distinctive, they could never be mistaken for one of
14
     Defendant’s products.         And, Plaintiff’s Mark is
15
     different than Defendant’s Mark.             By contrast to
16
17   Defendant’s Mark, Plaintiff’s Mark depicts a very
18
     stylized and distinctive pulse symbol within a circle,
19
20   the circle is filled with dark, crisscrossed lines,

21   above the name Ω-MEGA, the Ω symbol has a long line
22
     extended across the bottom of the Ω-MEGA name, all
23
24   indicating an electronic product; Plaintiff chose its
25   Mark to signify that this was the last word in self-
26
     defense; as discussed supra, omega is the 24th and last
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 44
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 45 of 114 Page ID #:997




 1   letter of the Greek alphabet, the extreme or final

 2   part, the end.      Plaintiff joined the omega symbol, Ω,
 3
     with the word “MEGA”, to identify Plaintiff’s products
 4
 5   with strong use of electricity for self-defense;
 6   finally, the omega symbol, and then a hyphen, and then
 7
     the word “MEGA”, was also meant to approximate the
 8
 9   Hindu holy word, Omega.
10       Plaintiff’s Mark makes no similar commercial
11
     impression to Defendant’s Marks.             The intended sound
12
13   was meant, and does approximate, the sound of the Hindu
14
     holy word, Omega; and the appearance is quite
15
     different, the use of the distinctive pulse
16
17   symbol within a circle further differentiates it from
18
     Defendant’s Mark.       Plaintiff’s Mark is completely
19
20   different than Defendant’s Mark.             The commercial

21   impression of Plaintiff’s Mark, when applied to same or
22
     similar goods, would cause no confusion nor be likely
23
24   to cause confusion, mistake, or deception.                 Plaintiff
25   markets only four models of stun guns.
26
         Plaintiff’s Mark is not applied to the same or
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 45
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 46 of 114 Page ID #:998




 1   similar goods of Defendant.           They do not cause any

 2   confusion, mistake, or deception.             They have not, and
 3
     are not likely, to ever, cause confusion.                 These visual
 4
 5   distinctions are sufficient to create different
 6   commercial impressions of the Marks, thereby
 7
     precluding likelihood of confusion.
 8
 9        Finally, the allegation of deception, to “cause
10   confusion, mistake, or deception”, necessarily involves
11
     intent.   Plaintiff never had any intention to deceive,
12
13   and it seems clear that no such intention was involved,
14
     as can be seen by the obvious dissimilarity and
15
     unrelatedness of the products.
16
17       This allegation also tries to assume that
18
     Plaintiff’s Mark might be applied to similar goods, but
19
20   this is not a logical assertion, since the Mark itself

21   is different and is not likely to be confused with
22
     Defendant’s Mark, and Plaintiff has a completely
23
24   different product line.         The omega symbol, Ω, next to
25   the word “MEGA”, and a distinctive pulse symbol within
26
     a circle, above the name Ω-MEGA, the circle filled with
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 46
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 47 of 114 Page ID #:999




 1   dark crisscrossed lines, above the name Ω-MEGA,; the

 2   use of the hyphen between the symbol, Ω, the bottom of
 3
     the symbol Ω, merges into a line running beneath the
 4
 5   entire name.
 6        Defendant is, allegedly, the owner of seven U.S.
 7
     registrations for OMEGA and for OMEGA and design Marks
 8
 9   for use in connection with watches, watchbands, other
10   horological devices, watch accessories, and electronic
11
     and computer timing apparatuses.             Defendant primarily
12
13   uses its OMEGA Mark, on information and belief, in
14
     connection with luxury watches, whose prices range
15
     from, on information and belief, approximately $2,000
16
17   to $280,000.     Purchasers of such expensive goods are
18
     likely to make their purchase with significant care.
19
20        Although Defendant has allegedly been in operation

21   since 1894, on information and belief, it has only
22
     recently begun targeting the United States with its
23
24   marketing efforts.       Defendant, allegedly, has prior
25   registrations for the OMEGA and Design Mark and/or the
26
     OMEGA Mark in connection with watches, watch
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 47
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 48 of 114 Page ID #:1000




 1   accessories, and computer and electronic apparatuses

 2   for timing equipment.
 3
         Plaintiff has sold and marketed its stun gun
 4
 5   products for the past thirty-four (34) years, and has
 6   never had a single incident of consumer confusion; in
 7
     fact, in all the time Plaintiff has been selling its
 8
 9   stun guns; Plaintiff has never seen or encountered any
10   of Defendant’s products offered for sale.
11
         Plaintiff’s stun guns sell for between $40.00 and
12
13   $100.00, well below the sales price of Defendant’s
14
     watches.
15
         Plaintiff’s customers’ exercise heightened care
16
17   because Plaintiff’s goods are for personal self-
18
     defense, and the goods are used to protect those
19
20   individuals’ lives.        Defendant’s customer’s exercise

21   heightened care because the goods are so very
22
     expensive.
23
24       As stated, supra, the term OMEGA is not a coined
25   brand name, but instead it is a Greek letter that is
26
     commonly known, seen, and used throughout the United
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 48
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 49 of 114 Page ID #:1001




 1   States by many others with Marks related to Defendant.

 2   See footnote ibid.
 3
     THIRD PARTY REGISTRATIONS AND USES OF OMEGA
 4   AND OMEGA-BASED MARKS.
 5
         In addition to Defendant and Plaintiff, on
 6
 7   information and belief, there are hundreds of third
 8   parties who have used and/or registered identical, or
 9
     highly similar, OMEGA Marks to promote, advertise, and
10
11   sell their goods.       Plaintiff asks this honorable Court
12
     to take Judicial Notice of the “Alliant case, Omega
13
     S.A. (Omega AG) (Omega Ltd.) v. Alliant Techsystems
14
15   Inc. Opposition Nos. 91173785 and 91174067 to
16
     Application Serial Nos. 78548473 and 78550543, which
17
18
     had more than one hundred other Trademarks with the

19   name OMEGA, submitted to evidence, and many with the
20
     symbol Ω in their marks.          Alliant, in the, Alliant
21
22   case, also included an omega symbol, Ω, in their Mark,
23   and yet it was allowed to register its Mark.                   The board
24
     dismissed watchmaker Omega S.A.’s oppositions to
25
26
     Alliant Techsystems’ application to register a stylized
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 49
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 50 of 114 Page ID #:1002




 1   version of Omega and Omega Elite, both with the initial

 2   Greek letter Ω as opposed to the Roman capital “O”, for
 3
     protective clothing and bags for technical gear.                   In,
 4
 5   NATIONAL CABLE TELEVISION ASSOCIATION, INC., Appellant,
 6   v. AMERICAN CINEMA EDITORS, INC., Appellee, 937 F.2d
 7
     1572, 19 U.S.P.Q.2d 1424, No. 90-1247. United States
 8
 9   Court of Appeals, Federal Circuit, July 2, 1991.,
10   expounded,     “Where a Mark is commonly used on numerous
11
     types of goods and services by different companies, a
12
13   term such as PREMIUM, SUN, BLUE RIBBON, NATIONAL, GIANT
14
     or AMERICAN, it may be reasonable to infer in some
15
     situations that purchasers have been conditioned to
16
17   expect different sources for specifically different
18
     goods or services even though such goods or services
19
20   might be deemed sufficiently related to be attributable

21   to a single source under an uncommonly used Mark.
22
     Compare Amstar Corp. v. Domino's Pizza, Inc., 615 F.2d
23
24   252, 259-60, 205 USPQ 969, 975-76 (5th Cir.) (no
25   confusion likely between DOMINO for sugar and DOMINO
26
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 50
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 51 of 114 Page ID #:1003




 1   for pizza services in presence of third party use),

 2   cert. denied, 449 U.S. 899, 101 S. Ct. 268, 66 L.Ed.2d
 3
     129 (1980). .”
 4
 5
           This case is remarkably similar to the case of:
 6
 7   Omega S.A. (Omega AG) (Omega Ltd.) v. Alliant
 8   Techsystems Inc.         Opposition Nos. 91173785 and
 9
     91174067, supra, to Application Serial Nos. 78548473
10
11   and 78550543, supra, in that case the Applicant filed
12   for Trademark of their Mark, which included the name
13
     OMEGA and OMEGA ELITE along with the symbol Ω.                     They
14
15   used this Mark in connection with tactical gear and
16
     equipment for military and law enforcement.                   They have
17
18
     not used or applied to register the Marks in connection

19   with watches, clocks, or timing devices.                    Plaintiff
20
     will provide evidence of the live registrations for
21
22   such Marks, sited in the Alliant case, if the Court so
23   wishes, or perhaps the Court may take Judicial Notice1
24
25
26   1
       Federal Rule of Evidence 201(d) provides that "[a] court shall take judicial
     notice if requested by a party and supplied with the necessary information."
27   A judicially noticed fact "must be one not subject to reasonable dispute in
     that it is either (1) generally known within the territorial jurisdiction of
28   the trial court or (2) capable or accurate and ready determination by resort
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 51
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 52 of 114 Page ID #:1004




 1   of the evidenced submitted in that case.                  Providing

 2   such evidence would be voluminous.                Plaintiff will also
 3
     provide, if the Court so wishes, additional evidence of
 4
 5   unregistered third-party uses of identical or high
 6   similar Marks on the Internet.                Defendant took no
 7
     action or otherwise objected to the third-party
 8
 9   registrations or unregistered uses of, other Marks.
10   Defendant chose to file this action against Plaintiff,
11
     an extremely small company, with gross revenues in 2016
12
13   of approximately $175,000.00, and a loss of
14
     $-33,000.00; a one-man company.               A great target for
15
     bullying.      Plaintiff will discuss the issue of
16
17   “bulling” infra.         The same Court in, Alliant
18
     Techsystems, commented on likelihood of confusion,. . .
19
20   “whether a likelihood of confusion exists, court[s]”

21   consider the following factors: 1) the strength of the
22
     owner’s Mark; 2) the similarity between the owner’s
23
24   Mark and the alleged infringer’s Mark; 3) the degree to
25   which the products [or services] compete with each
26
27
     to sources whose accuracy cannot reasonably be questioned." Fed.R.Evid.
28   201(b).
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 52
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 53 of 114 Page ID #:1005




 1   other; 4) the alleged infringer’s intent to pass off

 2   its goods [or services] as those of the Trademark
 3
     owner; 5) incidents of actual confusion; and 6) whether
 4
 5   the degree of purchaser care can eliminate any
 6   likelihood of confusion which would otherwise exist.”
 7
     Further in “Alliant” supra, “With regard to Opposer's
 8
 9   likelihood of confusion claim, the situation is also
10   remarkably similar Alpha Inds. Inc. v. Alpha Sportswear
11
     Ltd., 48 USPQ2d, 1448 (E.D. Va. 1998): in that case the
12
13   plaintiff had manufactured, distributed and sold
14
     apparel and related products under its ALPHA Mark for
15
     nearly 40 years. Id. at 1449.            The plaintiff owned
16
17   registrations for ALPHA for zippers, apparel, and
18
     "military-type jackets." The plaintiff advertised in
19
20   national magazines, catalogs, trade shows, and had

21   major sales to the U.S. government. The plaintiff
22
     developed the original "bomber jacket," they had been
23
24   recognized in the Smithsonian's classics catalog, and,
25   as a result, their Mark was "famous, but only in
26
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 53
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 54 of 114 Page ID #:1006




 1   connection with its military-type or 'bomber' jackets."

 2
 3   Id. at 1450. The defendant used an identical ALPHA Mark

 4   for sportswear, primarily for athletic apparel. The
 5
     court concluded that the dozens of Trademark
 6
 7   registrations for the ALPHA Mark rendered the Mark
 8   weak, even though it was famous specifically for
 9
     jackets. The court noted that there was an absence of
10
11   consumer confusion over a 15 year period of co-
12   existence and concluded that confusion was likely with
13
     regard to the identical goods, jackets, but not to the
14
15   remaining goods, such as athletic uniforms.                    The
16
     District of Connecticut reached a similar conclusion in
17
18
     addressing Opposer's infringement lawsuit against a

19   manufacturer and retailer of measurement tools for
20
     science and industry.         Omega S.A. v. Omega Eng, Inc.,
21
22   396 F.Supp.2d 166, 178-179 (D. Conn. 2005).                    The court
23   there concluded that Opposer and the engineering
24
     company "are operating in completely different areas of
25
26   commerce" and therefore use of even identical Marks was
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 54
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 55 of 114 Page ID #:1007




 1   unlikely to result in consumer confusion. Id.

 2   Similarly, “ ATK's applied-for goods have a very
 3
 4   specific use and target Market, namely, military, law
 5
     enforcement, and defensive applications. Furthermore,
 6
 7   the applied-for goods, tactical gear for use in combat,
 8   are even more unrelated than the scientific testing
 9
     devices at issue in Omega Eng. Inc. As in                 Alpha
10
11   Sportswear and Omega Engineering, the unrelatedness of
12   the goods, the different channels of trade, and the
13
     numerous third-party uses and registrations for
14
15   identical Marks, all compel the conclusion in the
16
     present case that there is simply no likelihood of
17
18
     confusion between Opposer's prior registrations for

19   watches, related accessories, and timing apparatuses
20
     with ATK's use of the Marks in connection with tactical
21
22   gear . . .”
23
24       Plaintiff avers that there is absolutely no
25   competition between Plaintiff’s products and
26
     Defendant’s products; Plaintiff operates a completely
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 55
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 56 of 114 Page ID #:1008




 1   different business (different trade channels /

 2   different types of customers), and there is absolutely
 3
     no possibility of “consumer confusion”, none has ever
 4
 5   occurred in 34 years, (which is required to
 6   show trademark infringement); there was absolutely no
 7
     intent to pass off Plaintiff’s goods as those of
 8
 9   Defendant, which is patently obvious, and would
10   probably be impossible.          There has never been a single
11
     incident of actual confusion; and the purchasers for
12
13   Defendant’s expensive watches are certainly likely to
14
     exercise a great amount of care when purchasing
15
     Defendant’s goods.        Further, in “Alliant”, supra,
16
17   regarding Defendant’s claim of likelihood of confusion,
18
     the situation is also remarkably similar Alpha Inds.
19
20   Inc. v. Alpha Sportswear Ltd., 48 USPQ2d, 1448 (E.D.

21   Va. 1998), supra: in that case the plaintiff had
22
     manufactured, distributed and sold apparel and related
23
24   products under its ALPHA Mark for nearly 40 years. Id.
25   at 1449.    The plaintiff owned registrations for ALPHA
26
     for zippers, apparel, and "military-type jackets." The
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 56
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 57 of 114 Page ID #:1009




 1   plaintiff advertised in national magazines, catalogs,

 2   trade shows, and had major sales to the U.S.
 3
     government.     The plaintiff developed the original
 4
 5   "bomber jacket," they had been recognized in the
 6   Smithsonian's classics catalog, and, as a result, their
 7
     Mark was "famous, but only in connection with its
 8
 9   military-type or 'bomber' jackets." Id. at 1450.                   The
10   defendant used an identical ALPHA Mark for sportswear,
11
     primarily for athletic apparel.             The court concluded
12
13   that the dozens of Trademark registrations for the
14
     ALPHA Mark rendered the Mark weak, even though it was
15
     famous specifically for jackets.             The court noted that
16
17   there was an absence of consumer confusion over a 15
18
     year period of co-existence and concluded that
19
20   confusion was likely with regard to the identical

21   goods, jackets, but not to the remaining goods, such as
22
     athletic jackets, but not to the remaining goods, such
23
24   as athletic uniforms. Id. at 1451-52.               The District of
25   Connecticut reached a similar conclusion in addressing
26
     Opposer's infringement lawsuit against a manufacturer
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 57
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 58 of 114 Page ID #:1010




 1   and retailer of measurement tools for science and

 2   industry. Omega S.A. v. Omega Eng, Inc., 396 F.Supp.2d
 3
     166, 178-179 (D. Conn. 2005).            The court there
 4
 5   concluded that Opposer and the engineering company "are
 6   operating in completely different areas of commerce"
 7
     and therefore use of even identical Marks was unlikely
 8
 9   to result in consumer confusion. Id.
10       Similarly, Plaintiff’s applied for goods that have
11
     a very specific use and target market, namely, stun
12
13   guns for self-defense and animal control.                 Plaintiff’s
14
     stun guns are offered in distinct channels of trade,
15
     and to different classes of purchasers who would not be
16
17   likely to believe that Plaintiff’s goods and
18
     Defendant’s goods emanate from the same source.
19
20   Furthermore, the applied-for goods, stun guns, for use

21   in self-defense and animal control, are even more
22
     unrelated than the scientific testing devices at issue
23
24   in Omega Eng. Inc.        As in Alpha Sportswear and Omega
25   Engineering, the unrelatedness of the goods, the
26
     different channels of trade, and the numerous
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 58
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 59 of 114 Page ID #:1011




 1   third-party uses and registrations for identical Marks

 2   all compel the conclusion in the present case that
 3
     there is simply no likelihood of confusion.                    Plaintiff
 4
 5   has not used or applied to register the Marks in
 6   connection with watches, clocks, or timing devices.
 7
     LIKELIHOOD OF CONFUSION QUESTION?
 8
 9       Again, in “Alliant”, supra, "Whether a likelihood
10   of confusion exists between an applied-for Mark and a
11
     prior Mark is determined on a case-by-case basis
12
13   applying the factors set forth in Coach Servs., Inc. v.
14
     Triumph Learning LLC, 688 F.3d 1356 at 1366 (Fed. Cir.
15
     2012)(citations omitted).          DuPont, supra: “. . . Our
16
17   determination of likelihood of confusion under (d), 15
18
     U.S.C. §1052(d), must be based on an analysis of all of
19
20   the probative facts in evidence that are relevant to

21   the factors bearing on the likelihood of confusion
22
     issue.   In re E.I. DuPont de Nemours & Co., 476 F.2d
23
24   1357, 177 USPQ      563 (CCPA 1973).         In considering any
25   evidence of record bearing on these factors, we are
26
     guided by the principle that “[t]he fundamental inquiry
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 59
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 60 of 114 Page ID #:1012




 1   mandated by §2(d) goes to the cumulative effect of

 2   differences in the essential characteristics of the
 3
     goods and differences in the Marks.” Federated Foods,
 4
 5   Inc. v. Fort Howard Paper Co., 544 F.2d 1098, 192 USPQ
 6   24, 29 (CCPA 1976).        However, the Board is not required
 7
     to consider every factor. Shen Mfg. Co. v. Ritz Hotel
 8
 9   Ltd., 393 F.3d 1238, 1241, 73 USPQ2d 1350 (Fed. Cir.
10   2004). Rather, the Board must consider only the factors
11
     that are relevant and for which evidence is of record.
12
13   Id.   Moreover, any one factor may control a particular
14
     case. In re Dixie Restaurants, Inc., 105 F.3d 1405,
15
     1407, 41 USPQ2d 1531 (Fed. Cir. 1997) (citing DuPont,
16
17   476 F.2d at 1361-62).         " Coach Servs., Inc. v. Triumph
18
     Learning LLC, 688 F.3d 1356 at 1366 (Fed. Cir.
19
20   2012)(citations omitted).          Although all relevant

21   factors should be considered, the Board may find a
22
     single DuPont factor to be dispositive. See, e.g.,
23
24   Kellogg Co. v.Pack'em Entrs., 951 F.2d 330, 332-33
25   (Fed. Cir. 1991); Pure Gold, Inc. v. Syntex (U.S.A.),
26
     Inc., 221 USPQ 151 (TTAB 1983), aff'd, 739 F.2d 624,
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 60
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 61 of 114 Page ID #:1013




 1   222 USPQ 741 (Fed. Cir. 1984)(granting summary judgment

 2   based on unrelatedness of the goods); Canada Dry Corp.
 3
     v. Am. Home Prods. Crp., 68 F.2d 207, 208, 175 USPQ 557
 4
 5   (CCPA 1972)(finding no likelihood of confusion even for
 6   identical Marks based on the unrelatedness of the
 7
     goods).    The principle applies even when the applied-
 8
 9   for Mark is identical to a famous or well-known Mark.
10   See Triumph Learning LLC, 688 F.3d at 1369-70; Edwards
11
     Life sciences Corp. v. VigiLanz Corp., 94 USPQ2d 1399
12
13   (TTAB 2010); Nat'l Congress of Parents & Teachers v.
14
     Pizza Transit Auth., Inc., 213 USPQ 65, 67 (TTAB 1982);
15
     Aero Mayflower Transit Co. v. Snark Prods., Inc., 190
16
17   USPQ 100 (TTAB 1976 'I Assoc. of Blue Shield Plans v.
18
     The Standard Mattress Co., 168 USPQ 380 (TTAB 1970),
19
20   aff'd 478 F.2d 1253, (CCPA 1973).”

21       The Plaintiff’s Goods Are Unrelated and
22
     Specifically Different than Watches and Timing
23
24   Equipment, and which are unrelated to the Applied-for
25   Goods of Defendant.        Defendant’s watches, watch bands,
26
     timing equipment and other goods covered by its
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 61
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 62 of 114 Page ID #:1014




 1   registrations are not related to Plaintiff's applied-

 2   for goods.
 3
          The authority is legion that the question of
 4
 5   registraibility of an applicant's Mark must be decided
 6   on the basis of the identification of goods set forth
 7
     in the application regardless of what the record may
 8
 9   reveal as to the particular nature of an applicant's
10   goods.
11
           “Where, as here, the goods of the parties on their
12
13         face are specifically different, it is incumbent
14
           upon Defendant, as the party having the burden of
15
           proof, to show that the respective goods are
16
17         related in some viable fashion and/or that they
18
           are Marketed or promoted under circumstances and
19
20         conditions that could bring them to the attention

21         of the same purchasers or prospective customers.
22
           Premdor, Inc. v. Safe & Sound, The Child Safety
23
24         Specialists, Inc., Opp. No. 111,846 (BBN) at *13-
25         14 (TTAB 2001)[non-precedential]; Amcor, Inc. v.
26
           Amcor Industries, Inc., 210 USPQ 70, 78 (TTAB
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 62
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 63 of 114 Page ID #:1015




 1         1981)).”

 2       The Plaintiff’s goods are not competitive; no
 3
     third-party uses or third-party registrations show
 4
 5   overlap between Defendant’s registered goods and
 6   Plaintiff's applied-for goods.            In fact, Defendant has
 7
     previously admitted, on information and belief, that
 8
 9   even consumers who were aware of Opposer's watches and
10   aware of Opposer's timing services did not presume that
11
     there was a connection between the two, notwithstanding
12
13   the identical nature of the Mark and relatedness of
14
     timing devices and watches. Defendant's admission
15
     establishes that consumers will not mistakenly
16
17   associate Applicant's goods with Opposer's watches.
18
          Plaintiff’s applied-for goods, in its application
19
20   for registering its Mark, are limited for use as “stun

21   guns” for self-defense and animal control applications.
22
     The goods are used specifically for civilian self-
23
24   defense or animal control; entirely different classes
25   of consumers and channels of trade than Defendant's
26
     watches.    Consequently, it is clear, that the goods are
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 63
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 64 of 114 Page ID #:1016




 1   not related, and the stark unrelatedness of the goods

 2   weighs heavily in favor of Plaintiff.
 3
 4
 5             Defendant’s contention No. 7
 6             Opposer has a long history of sale and offering
 7
               for sale goods in Classes 009 and 014.                 The
 8
 9             Opposer has also used its Mark in a variety of
10             ways in sponsorships and in areas such as
11
               sports timing and sports and sports events in a
12
13             highly visible way, including but not limited
14
               to as an official sponsor and official
15
               timekeeper for the Olympics Games in Beijing,
16
17             China in 2008, Vancouver, Canada in 2010,
18
               London, England in 2012, Sochi, Russia in 201,
19
20             as well as other professional and amateur

21             contests.      Opposer is in the field of
22
               advertising and Marketing its goods and
23
24             involved in sponsorships and endorsement, which
25             form a major component of Opposer’s brand,
26
               Marketing efforts in the U.S. and abroad.
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 64
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 65 of 114 Page ID #:1017




 1   Answer to No. 7

 2       Defendant cannot show that Mark is famous within
 3
     the minds of the general public in the United States.
 4
 5   Defendant, allegedly, has also provided timing
 6   equipment and timing services to the Olympics
 7
     intermittently from 1932 to the present.                  However,
 8
 9   from 1976 until 2006, such services were offered under
10   the SWATCH and SWISS TIMING brands.
11
               Defendant’s contention No. 8
12
13             Omega has used its OMEGA Marks in commerce
14
               extensively and has acquired considerable and
15
               valuable goodwill and wide recognition for its
16
17             Mark. The public has come to associate the
18
               OMEGA Marks with the Opposer and Opposer’s
19
20             goods and services. The public has come to

21              associate the OMEGA Marks with the Opposer and
22
               Opposer’s timepieces, jewelry, sports timing
23
24             products, clothing, accessories, and sports
25             promotion.
26
     Answer to No. 8
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 65
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 66 of 114 Page ID #:1018




 1       Nowhere has the public come to associate Defendant

 2 or any of Defendant’s products (timepieces, jewelry,
 3
     sports timing products, clothing, accessories, and
 4
 5 sports promotion) with the Plaintiff’s stun guns.
 6        In the unlikely event that the Court determines
 7
     that Defendant has established common law rights (or
 8
 9   registered rights) with regard to starting guns,
10   allegedly used in sporting events, starting guns for
11
     timing athletic events are not in anyway related to
12
13   Plaintiff's applied-for goods, stun guns.                 Defendant
14
     must argue, incorrectly, that such goods are identical
15
     to stun guns, used as actual self-defense stun devices;
16
17   that its starting guns; are related to stun guns; and
18
     are marketed in the same channels of trade.                    All
19
20   incorrect.

21             Defendant’s contention No. 9
22
               On information and belief, use by the Applicant
23
24             will cause confusion, mistake, and deception
25             with respect to those goods and services, by
26
               virtue of the Opposer’s priority and fame of
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 66
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 67 of 114 Page ID #:1019




 1             its OMEGA Marks.

 2   Answer to No. 9
 3
         Plaintiff has provided much information, supra,
 4
 5   concerning there is no possibility of confusion between
 6   Plaintiffs goods and Defendant’s goods and services.
 7
               Defendant’s contention No. 10
 8
 9             On information and belief, both the Applicant’s
10             Mark and the OMEGA Marks are applied to highly
11
               related goods and services and are likely to be
12
13             sold to the same or similar channels of
14
               distribution. Applicant’s Mark so resembles
15
               Omega’s well-known OMEGA Marks, as used in the
16
17             United States and not abandoned, as to be
18
               likely to cause confusion or to cause mistake
19
20             or to deceive.

21   Answer to No. 10
22
         The goods are unrelated and specifically different.
23
24   Plaintiff avers that there is no reasonable legal
25   argument as to how the goods covered by its
26
     registrations are related to Plaintiff’s applied-for
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 67
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 68 of 114 Page ID #:1020




 1   goods, namely, stun guns, for personal self-defense

 2   and/or animal control.         Watches, watchbands, timing
 3
     equipment, and other goods covered by Defendant’s
 4
 5   registrations are unrelated to the applied-for goods of
 6   Plaintiff.     The . . . “presumption that goods will
 7
     travel in all channels of trade is incorrect, instead,
 8
 9   it is presumed that goods will travel in "all normal
10   channels and to all prospective purchasers for the
11
     relevant goods." Triumph Learning LLC, 668 F.3d at
12
13   1370-71”.
14
         Plaintiff never had any intent to deceive.                  The
15
     absolute difference in the appearance of the
16
17   Plaintiff’s goods, when compared to Defendant’s goods,
18
     makes it patently clear that there was never any intent
19
20   to deceive.     Plaintiff, again, points out that the

21   goods of Plaintiff are not related goods and services,
22
     in contrast to Defendant’s goods and services.                  As
23
24   explained, supra, they are never sold in the same or
25   similar channels of distribution.             Also, supra,
26
     Plaintiff has shown the differences in the appearance
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 68
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 69 of 114 Page ID #:1021




 1   of Plaintiff’s Mark, in contrast to Defendant’s Mark.

 2   And Plaintiff has shown, supra, that there is no
 3
     likelihood of confusion, for all the reason stated.
 4
 5       The issue is not whether the respective Marks
 6   themselves, or the goods or services offered under the
 7
     Marks, are likely to be confused but, rather, whether
 8
 9   there is a likelihood of confusion as to the source or
10   sponsorship of the goods or services because of the
11
     Marks used thereon. See, e.g., Paula Payne Prods. Co.
12
13   v. Johnson’s Pubs’ Co., 473 Ph.D. 901, 902, 177
14
     SUP 76, 77 (C.C.P.A. 1973), ibid, (“[T]he question is
15
     not whether people will confuse the Marks, but rather
16
17   whether the Marks will confuse people into believing
18
     that the goods they identify emanate from the same
19
20   source.”).     Plaintiff answers, this is not likely.

21   “(“The degree of ‘relatedness’ must be viewed in the
22
     context of all the factors, in determining whether the
23
24   services are sufficiently related that a reasonable
25   consumer would be confused as to source or
26
     sponsorship.”); In re Binion, 93 USPQ2d 1531, 1534,
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 69
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 70 of 114 Page ID #:1022




 1   1535 (TTAB 2009); In re Ass’n of the U.S. Army, 85

 2   USPQ2d 1264, 1267-68, 1270 (TTAB 2007); Hilson Research
 3
     Inc. v. Soc’y for Human Res. Mgmt., 27 USPQ2d 1423,
 4
 5   1429 (TTAB 1993)”.
 6
 7
               Defendant’s contention No. 11
 8
 9             Upon information and belief, Applicant’s
10             actions would substantially harm the Opposer,
11
               by permitting registration in favor of
12
13             Applicant for a Mark, which the Opposer used on
14
               its goods from an earlier date.
15
     Answer to No. 11
16
17       The meager business of the Plaintiff, gross revenue
18
     in 2016 of 175,000.00, and a 2016 loss of $33,000.00,
19
20   can in no way harm the Defendant.             As stated, supra,

21   Plaintiff is an extremely small business that does
22
     business in completely different channels of
23
24   distribution.
25        PROFESSOR and JUDGE MCCARTHY, supra, “If so
26
     trivial a registered use can be held likely to damage
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 70
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 71 of 114 Page ID #:1023




 1   the OMEGA Mark for watches, then the watch company

 2   truly would have a monopoly on all commercial use of a
 3
     letter from the Greek alphabet. To me, that would
 4
 5   expand Trademark law beyond all reasonable bounds. I
 6   think there could be "blurring" only if when people see
 7
     the and that will impair the strength of the OMEGA
 8
 9   Mark. Omega v Alpha Phi Omega, 118 U.S.P.Q. 2d 1289,
10   1300 (T.T.A.B. 2016)”.
11
         There could be "blurring" only if and when people
12
13   see the OMEGA watch Mark, they will think of the OMEGA
14
     stun guns and that will impair the strength of the
15
     OMEGA Mark.     There is no way for people viewing the
16
17   defendant’s Mark that they will think of Plaintiff’s
18
     stun guns.
19
20             Defendant’s contention No. 12

21             Opposer’s OMEGA Marks are famous and well known
22
               in the United States and throughout the world.
23
24   Answer to No. 12
25       Fame is defined as ―the condition of being known or
26
     talked about by many people, [especially] on account of
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 71
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 72 of 114 Page ID #:1024




 1   notable achievement.1

 2             The factor of ‘fame’ warrants reasonable weight,
 3
     among the totality of the circumstances. It should be
 4
 5   viewed under the totality of the circumstances in
 6   relation to other confusion factors; how the mark is
 7
     actually used and viewed by the consumer is part of the
 8
 9   totality of the circumstances of the likelihood of
10   confusion.          After reviewing dilution theory and the
11
     legislative intent. . .                 the Court , the Ninth Circuit,
12
13   “emphasized the role of the fame requirement in
14
     "reinstating the balance" in the Lanham Act to avoid
15
     "over-protecting trademarks, at the expense of
16
17   potential non-infringing uses." Id. at 875.                         “Despite
18
     the fact that the registered marks had acquired
19
20   distinctiveness and that four of the eight statutory

21   fame factors favored a finding that the marks were
22
     famous, the Ninth Circuit held that, as a matter of
23
24   law, Avery Dennison had failed to meet its burden of
25   proving fame for two reasons. Id. at 876-77.                         First,
26
27
28   1
         THE OXFORD COLLEGE DICTIONARY 495 (2d ed. 2007)
                        FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 72
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 73 of 114 Page ID #:1025




 1   while recognizing that fame in a "specialized market

 2   segment" might be adequate if the "diluting uses are
 3
     directed narrowly at the same market segment," the
 4
 5   Court noted that Avery Dennison provided no evidence of
 6   customer overlap or that defendant's customers
 7
     possessed any degree of recognition of plaintiff's
 8
 9   marks. Id. at 877-78. Second, widespread third-party
10   use of the names "Avery" and "Dennison" undermined the
11
     famousness of the marks. Id.at 878.              Thus, the Court
12
13   held that the marks were not entitled to protection
14
     under the FTDA.“
15
         In the United States, a mark must be widely
16
17   recognized by the general consuming public to be
18
     famous.    In its amendments to Section 43(c) of the
19
20   Lanham Act, the Trademark Dilution Revision Act of

21   2006 (TDRA) defined a famous mark for a dilution claim
22
     as one that is widely recognized by the general US
23
24   consuming public as a designation of source of the
25   goods or services of the mark's owner (15 U.S.C. §
26
     1125(c)(2)(A)).       Some courts have characterized the
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 73
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 74 of 114 Page ID #:1026




 1   test as requiring that the mark rise to the level of

 2   being a "household name" (see, for example, T-Mobile
 3
     US, Inc. v. AIO Wireless LLC, 991 F. Supp. 2d 888, 930
 4
 5   (S.D. Tex. Jan. 22, 2014)).           As will be stated again,
 6   infra, in a dilution claim, the law requires that the
 7
     Mark holder prove that its Mark is widely recognized by
 8
 9   the general public.        When the Mark is also a common
10   word, such as omega, the Mark holder must also
11
     demonstrate that those ordinary "uses of the mark are
12
13   now eclipsed by the owner's use of the Mark ... in
14
     almost any context" and that the Mark has become "a
15
     household name."       For a Mark to be considered famous,
16
17   it must have achieved extensive public recognition,
18
     which generally means that the Mark is instantly
19
20   recognizable.      The protection provided under the TDRA

21   is reserved for only a very few worthy trademarks in
22
     the United States.        Indeed, Congress only wanted anti-
23
24   dilution protection for a very few deserving
25   trademarks. To adhere to the language and the intent of
26
     the statute, courts must interpret the phrase ―widely
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 74
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 75 of 114 Page ID #:1027




 1   recognized by the general consuming public of the

 2   United States‖ to mean that the mark must have national
 3
     fame Some actual evidence of consumer recognition1.                      A
 4
 5   companies fame should be restricted to a narrow
 6   category of marks, ensuring that it does not swallow
 7
     infringement law by allowing mark owners to end-run a
 8
 9   likelihood of confusion analysis which they fear — or,
10   indeed, know — they cannot win.
11
           Defendant is not a household name.                Defendant has
12
13   certainly not eclipsed the very common word “omega”.
14
     Coach Services v. Triumph Learning (Fed. Cir. 2011),
15
     ibid.      Coach Services argued that Triumph's use of
16
17   COACH for its services blurred the power of the Mark by
18
     using it for non-related, non-luxury goods.                    In a
19
20   dilution claim, the law requires that the Mark holder

21   prove that its Mark is widely recognized by the general
22
     public.     Defendant’s Mark has not become a household
23
24
25
     1
      Anti-dilution protection for famous marks means ―a limited group of marks
     that are genuinely famous.‖ TDRA Hearings, supra note 75, at 10; see also
     H.R. REP. NO. 109-23, at 8(2005) (―In addition, the [TDRA] expands the
26   threshold of ‗fame‘ and thereby denies protection for marks that are famous
     only in ‗niche‘ markets.‖); Duvall, supra note 28, at 1262 (―TheTDRA‘s
27   revised fame standard will help keep dilution law in check and should resolve
     the concerns of most critics that the FTDA was too often applied in cases
28   where it was not justified.‖).
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 75
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 76 of 114 Page ID #:1028




 1   name that overwhelms the ordinary use of the word

 2   omega.
 3
         There is no association of Plaintiff’s stun gun
 4
 5   products and those of the Defendant’s products, arising
 6   from the similarity between Plaintiff’s Mark and a
 7
     Defendant’s Mark, that harms the reputation of the
 8
 9   Defendant’s Mark.
10       Plaintiff’s products do not cast Defendant’s Mark
11
     in unflattering light, and Defendant’s Mark is not
12
13   associated with an inferior or unseemly products, to
14
     wit, no Tarnishment.         The principles of equity must,
15
     certainly, still apply.
16
17
18
               Defendant’s contention No. 13
19
20             Upon information and belief, Opposer’s OMEGA

21             Marks were famous prior to established,
22
               continuous use of Applicant’s Mark.
23
24
     Answer to No. 13
25
26       Please see supra, that the Defendant’s Marks are
27
     not famous they are not instantly recognizable and
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 76
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 77 of 114 Page ID #:1029




 1   have not become household names that overwhelm the

 2   ordinary use of the word omega.
 3
 4              Defendant’s contention No. 14              On information
 5
               and belief, the Applicant’s Mark is likely to
 6
 7             diminish and dilute the value and distinctive
 8
               character of Opposer’s famous OMEGA Marks, thus
 9
               damaging Opposer.
10
11
12   Answer to No. 14
13       According to professor McCarthy dilution by
14
     blurring takes place when the defendant's use of its
15
16   mark causes the identifying features of the plaintiff's
17   famous mark to become vague and less distinctive. To
18
     prove dilution by blurring, the owner of a famous mark
19
20   must prove that the capacity of its mark to continue to
21
     be strong and famous would be endangered by the
22
23
     defendant's use of its mark.            The FTDA defines

24   "dilution" as "the lessening of the capacity of a
25
     famous Mark to identify and distinguish goods or
26
27   services, regardless of the presence or absence of: (1)
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 77
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 78 of 114 Page ID #:1030




 1   competition between the owner of the famous Mark and

 2   other parties, or (2) likelihood of confusion, mistake,
 3
     or deception." 15 U.S.C. § 1127.             There is no lessening
 4
 5   of the capacity of the overall commercial impression of
 6   Plaintiff’s Mark, when applied to same or similar goods
 7
     that would cause confusion or be likely to cause
 8
 9   confusion, mistake, or deception.             Use of Plaintiff’s
10   Mark could never blur, make dim, indistinct or
11
     indefinite, Defendant’s Mark. ("Blurring" in this
12
13   context means "to make dim, indistinct or indefinite."
14
     Webster's Third New International Dictionary 243
15
     (1968). OMEGA the watch company alleged that collegiate
16
17   fraternity Alpha Phi Omega’s use of its name in Greek
18
     letters (???) on shirts would dilute the OMEGA Mark in
19
20   English or as the Greek letter? The Trademark Board

21   denied applicant’s motion for summary dismissal of the
22
     opposition to its application for the three Greek
23
24   letters. On fraternity T-shirts would be likely to
25   impair the distinctiveness of the OMEGA Marks for
26
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 78
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 79 of 114 Page ID #:1031




 1   watches. . . .      In, Coach Services v. Triumph

 2   Learning (Fed. Cir. 2011), ibid, Coach Services argued
 3
     that Triumph's use of COACH for its services blurred
 4
 5   the power of the Mark by using it for non-related, non-
 6   luxury goods.      In a dilution claim, the law requires
 7
     that the Mark holder prove that its Mark is widely
 8
 9   recognized by the general public. When the Mark is also
10   a common word, such as omega, the Mark holder must also
11
     demonstrate that those ordinary "uses of the Mark are
12
13   now eclipsed by the owner's use of the Mark. . .                   in
14
     almost any context" and that the Mark has become "a
15
     household name."       Defendant is not a household name,
16
17   and has certainly not eclipsed the very common word
18
     “omega”.    Coach Services v. Triumph Learning (Fed. Cir.
19
20   2011), ibid.      Coach Services argued that Triumph's use

21   of COACH for its services blurred the power of the Mark
22
     by using it for non-related, non-luxury goods.                  In a
23
24   dilution claim, the law requires that the Mark holder
25   prove that its Mark is widely recognized by the general
26
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 79
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 80 of 114 Page ID #:1032




 1   public. When the Mark is also a common word, such as

 2
 3   omega, the Mark holder must also demonstrate that those
 4   ordinary "uses of the Mark are now eclipsed by the
 5
     owner's use of the Mark. . .            in almost any context"
 6
 7   and that the Mark has become "a household name."                   For a
 8
     Mark to be considered famous, it must have achieved
 9
     extensive public recognition. Defendant’s Mark has not
10
11   become a household name that overwhelms the ordinary
12
     use of the word omega.         Restatement (Third) of Unfair
13
14   Competition § 25 cmt. e (1995 Main Vol.); see 4

15   McCarthy, supra, § 24:112. We are persuaded that a mark
16
     not famous to the general public is nevertheless
17
18   entitled to protection from dilution where both the
19   plaintiff and defendant are operating in the same or
20
     related markets, so long as the plaintiff's mark
21
22   possesses a high degree of fame in its niche market.
23
     Plaintiff and Defendant operate in completely distinct
24
     and unrelated markets.
25
26
27       Plaintiff’s products do not cast Defendant’s Mark
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 80
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 81 of 114 Page ID #:1033




 1   in an unflattering light, and Defendant’s Mark is not

 2   associated with inferior or unseemly products, to wit,
 3
 4   no Tarnishment.
 5
 6
         Channels of trade can be assumed that the goods
 7
 8   will travel in the same channels of trade.                 However the

 9   presumption does not mean that goods will travel in all
10
     channels of trade.        Instead, it is only presumed that
11
12   the goods will travel in "all normal channels and to
13   all prospective purchasers for the relevant goods."
14
     Triumph Learning LLC, 668 F.3d at 1370-71, ibid.
15
16       Therefore the questions are, what are the normal
17   channels of trade for "stun guns" and whether those can
18
     be presumed to be the same channels of trade for
19
20   watches and/or computer or automated apparatuses for
21
     determining time and distance. Defendant will be unable
22
23
     to rely on any potential overlap with any of its

24   claimed common law rights, because "there is no
25
     possible evidence regarding the sales or Marketing of
26
27   these items." Id. at 1370 n.4.            Plaintiff's goods

28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 81
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 82 of 114 Page ID #:1034




 1   consist of stun guns, which, as previously defined,

 2   mean equipment for use self-defense or animal control.
 3
     Additionally, Plaintiff's identification of goods is
 4
 5   not unrestricted but instead is limited to stun guns.
 6       The channels of trade for Plaintiff's goods may be
 7
     presumed to be whatever is normal for stun guns, for
 8
 9   use in self-defense or animal control, to wit, gun
10   shows, gun dealers, internet searchers for stun guns.
11
     Logically there is no overlap between stun guns with
12
13   watches and/or timing devices; Defendant Markets its
14
     luxury goods through other channels.               On information
15
     and belief, Defendant has its own branded stores that
16
17   sell only Defendant’s goods; also Defendant authorizes
18
     a limited number of third-party stores to sell some of
19
20   Defendant's goods.          In Triumph Learning, ibid, the

21   Opposer alleged that there was a likelihood of
22
     confusion between the applicant's identical COACH Mark
23
24   for use in connection with educational test preparation
25   materials based on the Opposer’s extensive use in
26
     connection with handbags, apparel, and other goods. Id.
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 82
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 83 of 114 Page ID #:1035




 1   The Federal Circuit rejected this claim, noting that

 2   the applicant "Marketed] its products through catalogs,
 3
     direct mail, and personal sales representatives"
 4
 5   whereas the Opposer sold its products through its own
 6   retail stores and some third-party retailers. Id. The
 7
     Court affirmed the Board's conclusion that "the
 8
 9   channels of trade are distinct," reasoning that
10   "[applicant] targets educational professionals with
11
      responsibility for purchasing educational materials."
12
13   Id.
14
           Plaintiff, THE O-MEGA NETWORK, INC., has made
15
     several Offers for settlement of this matter, supra.
16
17   The Defendant has rejected all Offers for settlement.
18
     On June 5, 2018, Defendant’s attorney, Marie Anne
19
20   Mastrovito, acknowledged receipt of Plaintiff’s Notice

21   of Rescission, and added, “At any rate, the proposals
22
     were not acceptable to my client.”              Indicating that all
23
24   Plaintiff’s offers for settlement have been rejected.
25   VIOLATION OF UNITED STATES ANTI-TRUST LAWS
26
     IS A DEFENSE TO TRADEMARK:           USURPING, UNCLEAN HANDS,{tc
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 83
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 84 of 114 Page ID #:1036




 1   "UNCLEAN HANDS"} and ANTI-TRUST VIOLATIONS{tc "ANTI-

 2   TRUST VIOLATIONS"}
 3
         It is certainly the law of equity that one who
 4
 5   requests equitable relief must come before the court
 6   with clean hands.       Plaintiff asserts that Defendant has
 7
     tried to appropriate to itself the rights under its
 8
 9   Trademarks in order to create a monopoly.
10        Defendant’s behavior is unreasonable, even if it
11
     was ancillary to allegedly legal transactions, namely,
12
13   protecting their rights.          That fiction can easily be
14
     seen through, it becomes apparent that their real
15
     motive and purpose was to “bully” a small, one-person
16
17   company, with gross sales, in 2016, of approximately
18
     $175,000.00.      Defendant’s monopolistic behavior is a
19
20   violation of the law, as stated, supra, there is a

21   great distinction between protecting one's legal right
22
     and using street brawling tactics.
23
24         Defendant’s real motive and purpose was to
25   eliminate competition.         Justice Black in Timken Co. v.
26
     U.S., 341 US at 93* at 598, "A Trademark cannot be
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 84
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 85 of 114 Page ID #:1037




 1   legally used as a device for Sherman Act violations.

 2   Indeed, the Trademark act of 1946 itself penalizes use
 3
     of a Mark "to violate the anti-trust laws of the United
 4
 5   States" and it cites 60 Statutes 427, 439, Section 33
 6   (b)(7), 15 USC, Sections 1051, and 1115 (6)(b)(7).
 7
         The Issues before the Court are relatively
 8
 9   straightforward. Would any consumers encounter both
10   Defendant’s luxury watches as well Plaintiff’s stun
11
     guns?   This is doubtful.         If so, in light of the
12
13   differences in the goods, channels of trade, conditions
14
     of sale, and the extent of third-party use of similar
15
     or identical Marks, would this hypothetical consumer
16
17   mistakenly believe that the luxury watch manufacturer
18
     was in some way affiliated with Plaintiff’s stun guns?
19
20   BURDEN OF PROOF:

21       Plaintiff avers that Defendant bears the burden of
22
     establishing that there is a likelihood of confusion by
23
24   a preponderance of the evidence.             Cunningham, 222 F.3d
25   at 943, 55 USPQ2d at 1848.
26
         Defendant has the burden to establish a likelihood
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 85
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 86 of 114 Page ID #:1038




 1   of confusion by a preponderance of the evidence between

 2   Plaintiff’s Marks for use in connection with stun guns,
 3
     animal control, and other defensive applications, with
 4
 5   Defendant’s registered rights in connection with
 6   watches, watch accessories, timing equipment, or
 7
     Defendant’s claimed common law rights in various
 8
 9   promotional goods.
10       Whether Defendant’s registered goods and services,
11
     namely, watches, watch-related accessories, computer
12
13   and electronic apparatuses for timing purposes, are
14
     sufficiently related to Plaintiff’s applied-for goods,
15
     namely, stun guns, which, by definition, are designed,
16
17   marketed, sold, and used specifically for self-defense,
18
     animal control, or other defensive applications.
19
20   Plaintiff’s goods and the goods of the Defendant,

21   on their face, are specifically different.                 There is no
22
     viable theory that they are marketed or promoted under
23
24   circumstances and conditions that could bring them to
25   the attention of the same purchasers or customers.
26
         Plaintiff’s applied-for goods are limited for use
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 86
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 87 of 114 Page ID #:1039




 1   as stun guns, for self-defense applications.                   The goods

 2   are used specifically for self-defense and animal
 3
     control, and are marketed toward different classes of
 4
 5   consumers and channels of trade than Defendant’s
 6   watches.
 7
     LIKELIHOOD OF CONFUSION:
 8
 9       Plaintiff avers that this is the most important
10   factor to be considered, whether Defendant has carried
11
     its burden to establish a likelihood of confusion by a
12
13   preponderance of the evidence between Plaintiff’s
14
     Marks, for use in connection with stun guns for self-
15
     defense and animal control and other defensive
16
17   applications, with Defendant’s registered rights in
18
     connection with watches, watch accessories, timing
19
20   equipment, or Defendant’s claimed common law rights.

21       In the 2016 T.T.A.B.Omega case, Omega v Alpha Phi
22
     Omega, 118 U.S.P.Q. 2d 1289, 1300 (T.T.A.B. 2016),
23
24   ibid, OMEGA watch alleged that collegiate fraternity
25   Alpha Phi Omega’s use of its name in Greek letters
26
     (???) on shirts would dilute the OMEGA Mark in English
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 87
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 88 of 114 Page ID #:1040




 1   or as the Greek letter. . . . The Trademark Board

 2   denied applicant’s motion for summary dismissal of the
 3
     opposition to its application for the three Greek
 4
 5   letters.
 6   TRADEMARK BULLY:
 7
         (PROFESSOR MCCARTHY excerpt from the July 15th
 8
 9   post) (emphasis mine). “In my opinion, the Board should
10   have found that there is no plausible situation under
11
     which the Greek lettered name of the fraternity on T-
12
13   shirts would be likely to impair the distinctiveness of
14
     the OMEGA or? Marks for watches.”
15
         Plaintiff avers that such an insignificant Mark can
16
17   never be likely to damage the Defendant’s Mark for its
18
     luxurious watches.        To allow such a designation would
19
20   then ostensibly give Defendant a monopoly on all

21   commercial use of a letter from the Greek alphabet.
22
          Professor McCarthy, supra, “To me, that would
23
24   expand Trademark law beyond all reasonable bounds.”
25       The USPTO defines a Trademark Bully as “a Trademark
26
     owner that uses its Trademark rights to harass and
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 88
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 89 of 114 Page ID #:1041




 1   intimidate another business beyond what the law might

 2   be reasonably interpreted to allow.”               a smaller entity
 3
     or individual without resources and thus more likely to
 4
 5   give in quickly, even if they have a valid defense.
 6       Possibly the most important case in regards to the
 7
     question of likelihood of confusion:               DUPONT n re E. I.
 8
 9   du Pont de Nemours & Co., Du Pont, 476 F.2d at 1361,
10   177 USPQ at 567.the U.S. Court of Customs and Patent
11
     Appeals discussed the factors relevant to a
12
13   determination of likelihood of confusion. 476 F.2d
14
     1357, 177 USPQ 563 (C.C.P.A. 1973).              In setting forth
15
     the factors, the court cautioned that, with respect to
16
17   determining likelihood of confusion, “[t]here is no
18
     litmus rule which can provide a ready guide to all
19
20   cases.” Id. at 1361, 177 USPQ at 567. Not all of the

21   factors are relevant and only those relevant factors
22
     for which there is evidence in the record must
23
24   be considered.
25       Although the weight given to the relevant du Pont
26
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 89
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 90 of 114 Page ID #:1042




 1   factors may vary, the following two factors are key

 2   considerations in any likelihood of confusion
 3
     determination: The similarity or dissimilarity of the
 4
 5   Marks in their entireties as to appearance, sound,
 6   connotation and commercial impression.                The relatedness
 7
     of the goods or services as described in the
 8
 9   application and registration(s).
10
11       The issue is not whether the respective Marks
12   themselves, or the goods or services offered under the
13
     Marks, are likely to be confused but, rather, whether
14
15   there is a likelihood of confusion as to the source or
16   sponsorship of the goods or services because of the
17
     Marks used thereon. See, e.g., Paula Payne Prods. Co.
18
19   v. Johnson’s Publ’g Co., 473 F.2d 901, 902, 177 USPQ
20
     76, 77 (C.C.P.A. 1973) (“[T]he question is not whether
21
     people will confuse the Marks, but rather whether the
22
23   Marks will confuse people into believing that the goods
24
     they identify emanate from the same source.”); (“The
25
26
     degree of ‘relatedness’ must be viewed in the context

27   of all the factors, in determining whether the
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 90
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 91 of 114 Page ID #:1043




 1   services are sufficiently related that a reasonable

 2   consumer would be confused as to source or
 3
     sponsorship.”); In re Binion, 93 USPQ2d 1531, 1534,
 4
 5   1535 (TTAB 2009); In re Ass’n of the U.S. Army, 85
 6   USPQ2d 1264, 1267-68, 1270 (TTAB 2007); Hilson Research
 7
     Inc. v. Soc’y for Human Res. Mgmt., 27 USPQ2d 1423,
 8
 9   1429 (TTAB 1993) (“Although confusion, mistake or
10   deception about source or origin is the usual issue
11
     posed under Section 2(d), any confusion made likely by
12
13   a junior user’s Mark is cause for refusal; likelihood
14
     of confusion encompasses confusion of sponsorship,
15
     affiliation or connection.”).
16
17       Another case which provides factors to be
18
     considered: "Whether a likelihood of confusion exists
19
20   between an applied-for Mark and a prior Mark is

21   determined on a case-by-case basis applying the
22
     thirteen non-exclusive factors set forth in Coach
23
24   Servs., Inc. v. Triumph Learning LLC, 688 F.3d 1356 at
25   1366 (Fed. Cir. 2012)(citations omitted), ibid.
26
           “Likelihood of Confusion, Our determination of the
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 91
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 92 of 114 Page ID #:1044




 1   issue of likelihood of confusion is based on an

 2   analysis of all of the probative facts in evidence that
 3
     are relevant to the factors set forth in In re E. I. du
 4
 5   Pont de Nemours & Co., 476 F.2d 1357, 177 USPQ 563
 6   (CCPA 1973), ibid.        See also In re Majestic Distilling
 7
     Co., Inc., 315 F.3d 1311, 65 USPQ2d 1201 (Fed. Cir.
 8
 9   2003). In any likelihood of confusion analysis, two key
10   considerations are the similarities between the Marks
11
     and the similarities between the goods. See Federated
12
13   Foods, Inc. v. Fort Howard Paper Co., 544 F.2d 1098,
14
     192 USPQ 24(CCPA 1976). . . .
15
         Plaintiff’s applied for goods are limited for use
16
17   as stun guns, for self defense applications.                   The goods
18
     are used specifically for self-defense and animal
19
20   control, and are Marketed toward different classes of

21   consumers and channels of trade than Defendant’s
22
     watches.
23
24   LIKELIHOOD OF CONFUSION (the key element):
25       Many Courts suggest that this is the test to be
26
     used. DUPONT In re E. I. du Pont de Nemours & Co., Du
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 92
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 93 of 114 Page ID #:1045




 1   Pont, 476 F.2d at 1361, 177 USPQ at 567, ibid.                  The

 2   U.S. Court of Customs and Patent Appeals discussed the
 3
     factors relevant to a determination of likelihood of
 4
 5   confusion. 476 F.2d 1357, 177 USPQ 563 (C.C.P.A. 1973).
 6   In setting forth the factors, the court cautioned that,
 7
     “with respect to determining likelihood of confusion,
 8
 9   “[t]here is no litmus rule which can provide a ready
10   guide to all cases.” Id. at 1361, 177 USPQ at 567. Not
11
     all of the factors are relevant and only those relevant
12
13   factors for which there is evidence in the record must
14
     be considered. . . ”Although the weight given to the
15
     relevant du Pont factors may vary, the following two
16
17   factors are key considerations in any likelihood of
18
     confusion determination: The similarity or
19
20   dissimilarity of the Marks in their entireties as to

21   appearance, sound, connotation and commercial
22
     impression.     The relatedness of the goods or services
23
24   as described in the application and registration(s).
25       The issue is not whether the respective Marks
26
     themselves, or the goods or services offered under the
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 93
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 94 of 114 Page ID #:1046




 1 Marks, are likely to be confused but, rather, whether
 2
     there is a likelihood of confusion as to the source or
 3
 4 sponsorship of the goods or services because of the
 5
     Marks used thereon. See, e.g., Paula Payne Prods. Co. v.
 6
     Johnson’s Publ’g Co., 473 F.2d 901, 902, 177 USPQ 76,
 7
 8 77, ibid, (C.C.P.A. 1973) (“[T]he question is not
 9
     whether people will confuse the Marks, but rather
10
11 whether the Marks will confuse people into believing
12 that the goods they identify emanate from the same
13
     source.”); (“The degree of ‘relatedness’ must be viewed
14
15 in the context of all the factors, in determining
16 whether the services are sufficiently related that a
17
     reasonable consumer would be confused as to source or
18
19 sponsorship.”); In re Binion, 93 USPQ2d 1531, 1534, 1535
20
     (TTAB 2009); In re Ass’n of the U.S. Army, 85 USPQ2d
21
     1264, 1267-68, 1270 (TTAB 2007); Hilson Research Inc. v.
22
23 Soc’y for Human Res. Mgmt., 27 USPQ2d 1423, 1429 (TTAB
24
     1993) (“Although confusion, mistake or deception about
25
26
     source or origin is the usual issue posed under Section

27 2(d), any confusion made likely by a junior user’s
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 94
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 95 of 114 Page ID #:1047




 1 Mark is cause for refusal; likelihood of confusion
 2 encompasses confusion of sponsorship, affiliation or
 3
     connection.”).
 4
 5
         The Goods Are Unrelated and Specifically Different,
 6
     Watches and Timing Equipment are Unrelated to the
 7
 8 Applied for Goods of Plaintiff.              The goods of the
 9
     Plaintiff are clearly very different than those of the
10
11 Defendant.      The Marks are also quite different as
12 discussed supra, and the Marketing Channels and Classes
13
     of Consumers Are Distinct.
14
15
          The goods of the Plaintiff are marketed in
16
17
     completely different channels of trade than those of the

18 Defendant, also discussed supra.              The sophistication of
19
     the consumer must also be considered.              Defendant’s stun
20
21 guns are used primarily for self-defense and animal
22 control.     The customers of these items are very careful
23
     in their selection because it is for their personal
24
25 safety against attackers or animal attacks.                      Whereas,
26 the Defendant’s products are very distinctive and
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF         Page 95
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 96 of 114 Page ID #:1048




 1 expensive; their customers would likely use great care
 2 in purchasing such expensive items.
 3
         Fame, as to the strength of the Defendant’s Mark,
 4
 5   as also discussed supra, it is probably known to only a
 6   very small fraction of the public, those in the market
 7
     for very high priced watches, and is therefore is weak.
 8
 9       The Marks have serious differences in appearance,
10   which are immediately obvious to any customer.
11
          PLAINTIFF’S ALLEGATIONS:
12
     Violation of united states anti-trust laws is a defense to
13
14   trademark; usurping, unclean hands,{tc "UNCLEAN HANDS"} and

15   anti-trust violations.{tc "ANTI-TRUST VIOLATIONS"}
16        It is certainly the law of equity that one who requests
17
     equitable relief must come before the court with clean hands.
18
          Plaintiff asserts that Defendant has tried to appropriate
19
     to itself the rights under its Trademarks in order to create a
20
21   monopoly.

22        Their behavior is unreasonable, even if it was ancillary to
23   allegedly legal transactions, namely, protecting their rights;
24
     that fiction can easily be seen through, it becomes apparent
25
     that their real motive and purpose was to “bully” a small, one-
26
     person company, with gross sales, in 2016, of approximately
27
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 96
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 97 of 114 Page ID #:1049



     $175,000.00.   Defendant’s monopolistic behavior is a violation
 1
 2   of the law, as stated, supra, there is a great distinction

 3   between protecting one's legal right and using street brawling
 4   tactics.
 5
           Their fiction can easily be seen through, at which
 6
     time it becomes apparent that their real motive and purpose was
 7
     to eliminate competition.      Justice Black in Timken Co. v. U.S.,
 8
 9   341 US at 93* at 598, "A Trademark cannot be legally used as a

10   device for Sherman Act violations.        Indeed, the Trademark act of
11   1946 itself penalizes use of a Mark "to violate the anti-trust
12
     laws of the United States" and it cites 60 Statutes 427, 439,
13
     Section 33 (b)(7), 15 USC, Sections 1051, and 1115 (6)(b)(7).
14
          The Issues before the Court are relatively straightforward.
15
16   Would any consumers encounter both Defendant’s luxury watches as

17   well Plaintiff’s stun guns?      This is doubtful.
18   BURDEN OF PROOF:
19
          Plaintiff avers that Defendant bears the burden of
20
     establishing that there is a likelihood of confusion by a
21
     preponderance of the evidence.       Cunningham, 222 F.3d at 943, 55
22
23   USPQ2d at 1848.

24        Defendant has the burden to establish a likelihood of
25   confusion by a preponderance of the evidence between Plaintiff’s
26
     Marks for use in connection with stun guns, animal control, and
27
     other defensive applications, with Defendant’s registered
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 97
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 98 of 114 Page ID #:1050



     rights in connection with watches, watch accessories, timing
 1
 2   equipment, or Defendant’s claimed common law rights in various

 3   promotional goods.
 4        Plaintiff’s applied-for goods are limited for use as stun
 5
     guns, for self-defense applications.       The goods are used
 6
     specifically for self-defense and animal control, and are
 7
     marketed toward different classes of consumers and channels of
 8
 9   trade than Defendant’s watches.

10   LIKELIHOOD OF CONFUSION:
11        Plaintiff avers that this is the most important factor to
12
     be considered, whether Defendant has carried its burden to
13
     establish a likelihood of confusion by a preponderance of the
14
     evidence between Plaintiff’s Marks, for use in connection with
15
16   stun guns for self-defense and animal control and other

17   defensive applications, with Defendant’s registered rights in
18   connection with watches, watch accessories, timing equipment, or
19
     Defendant’s claimed common law rights.
20
          In the 2016 T.T.A.B.Omega case, Omega v Alpha Phi Omega,
21
     118 U.S.P.Q. 2d 1289, 1300 (T.T.A.B. 2016), ibid, OMEGA watch
22
23   alleged that collegiate fraternity Alpha Phi Omega’s use of its

24   name in Greek letters (???) on shirts would dilute the OMEGA
25   Mark in English or as the Greek letter. . . . The Trademark
26
     Board denied applicant’s motion for summary dismissal of the
27
     opposition to its application for the three Greek letters.
28
                   FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 98
 Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 99 of 114 Page ID #:1051



     TRADEMARK BULLY:
 1
 2        (PROFESSOR MCCARTHY excerpt from the July 15th post)

 3   (emphasis mine). “In my opinion, the Board should have found
 4   that there is no plausible situation under which the Greek
 5
     lettered name of the fraternity on T-shirts would be likely to
 6
     impair the distinctiveness of the OMEGA or? Marks for watches.”
 7
          Plaintiff avers that such an insignificant Mark can never
 8
 9   be likely to damage the Defendant’s Mark for its luxurious

10   watches.    To allow such a designation would then ostensibly give
11   Defendant a monopoly on all commercial use of a letter from the
12
     Greek alphabet.
13
          Professor McCarthy, supra, “To me, that would expand
14
     Trademark law beyond all reasonable bounds.”
15
16        The USPTO defines a Trademark Bully as “a Trademark owner

17   that uses its Trademark rights to harass and intimidate another
18   business beyond what the law might be reasonably interpreted to
19
     allow.”    a smaller entity or individual without resources and
20
     thus more likely to give in quickly, even if they have a valid
21
     defense.
22
23        Possibly the most important case in regards to the question

24   of likelihood of confusion:      DUPONT n re E. I. du Pont de
25   Nemours & Co., Du Pont, 476 F.2d at 1361, 177 USPQ at 567.
26
      the U.S. Court of Customs and Patent Appeals discussed the
27
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 99
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 100 of 114 Page ID
                                       #:1052


     factors relevant to a determination of likelihood of confusion.
 1
 2   476 F.2d 1357, 177 USPQ 563 (C.C.P.A. 1973).          In setting forth

 3   the factors, the court cautioned that, with respect to
 4   determining likelihood of confusion, “[t]here is no litmus rule
 5
     which can provide a ready guide to all cases.” Id. at 1361, 177
 6
     USPQ at 567. Not all of the factors are relevant and only those
 7
     relevant factors for which there is evidence in the record must
 8
 9   be considered.

10         Although the weight given to the relevant du Pont factors
11   may vary, the following two factors are key considerations in
12
     any likelihood of confusion determination: The similarity or
13
     dissimilarity of the Marks in their entireties as to appearance,
14
     sound, connotation and commercial impression.          The relatedness
15
16   of the goods or services as described in the application and

17   registration(s).
18
           The issue is not whether the respective Marks themselves,
19
20   or the goods or services offered under the Marks, are likely to

21   be confused but, rather, whether there is a likelihood of
22   confusion as to the source or sponsorship of the goods or
23
     services because of the Marks used thereon. See, e.g., Paula
24
     Payne Prods. Co. v. Johnson’s Publ’g Co., 473 F.2d 901, 902, 177
25
     USPQ 76, 77 (C.C.P.A. 1973) (“[T]he question is not whether
26
27   people will confuse the Marks, but rather whether the Marks will

28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 100
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 101 of 114 Page ID
                                       #:1053


     confuse people into believing that the goods they identify
 1
 2   emanate from the same source.”); (“The degree of ‘relatedness’

 3   must be viewed in the context of all the factors, in determining
 4   whether the services are sufficiently related that a reasonable
 5
     consumer would be confused as to source or sponsorship.”); In re
 6
     Binion, 93 USPQ2d 1531, 1534, 1535 (TTAB 2009); In re Ass’n of
 7
     the U.S. Army, 85 USPQ2d 1264, 1267-68, 1270 (TTAB 2007); Hilson
 8
 9   Research Inc. v. Soc’y for Human Res. Mgmt., 27 USPQ2d 1423,

10   1429 (TTAB 1993) (“Although confusion, mistake or deception
11   about source or origin is the usual issue posed under Section
12
     2(d), any confusion made likely by a junior user’s Mark is cause
13
     for refusal; likelihood of confusion encompasses confusion of
14
     sponsorship, affiliation or connection.”).         .
15
16
           Another case which provides factors to be considered:
17
     "Whether a likelihood of confusion exists between an applied-for
18
     Mark and a prior Mark is determined on a case-by-case basis
19
20   applying the thirteen non-exclusive factors set forth in Coach

21   Servs., Inc. v. Triumph Learning LLC, 688 F.3d 1356 at 1366
22   (Fed. Cir. 2012)(citations omitted), ibid.
23
           Plaintiff’s applied for goods are limited for use as stun
24
     guns, for self defense applications.        The goods are used
25
     specifically for self-defense and animal control, and are
26
27   Marketed toward different classes of consumers and channels of

28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 101
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 102 of 114 Page ID
                                       #:1054


     trade than Defendant’s watches.
 1
 2   LIKELIHOOD OF CONFUSION (the key element):

 3         Many Courts suggest that this is the test to be used.
 4   DUPONT In re E. I. du Pont de Nemours & Co., Du Pont, 476 F.2d
 5
     at 1361, 177 USPQ at 567, ibid.       The U.S. Court of Customs and
 6
     Patent Appeals discussed the factors relevant to a determination
 7
     of likelihood of confusion. 476 F.2d 1357, 177 USPQ 563
 8
 9   (C.C.P.A. 1973).     In setting forth the factors, the court

10   cautioned that, “with respect to determining likelihood of
11   confusion, “[t]here is no litmus rule which can provide a ready
12
     guide to all cases.” Id. at 1361, 177 USPQ at 567. Not all of
13
     the factors are relevant and only those relevant factors for
14
     which there is evidence in the record must be considered. . .”
15
16        The issue is not whether the respective Marks themselves, or

17 the goods or services offered under the Marks, are likely to be
18 confused but, rather, whether there is a likelihood of confusion
19
     as to the source or sponsorship of the goods or services because
20
     of the Marks used thereon. See, e.g., Paula Payne Prods. Co. v.
21
     Johnson’s Publ’g Co., 473 F.2d 901, 902, 177 USPQ 76, 77, ibid,
22
23 (C.C.P.A. 1973) (“[T]he question is not whether people will
24 confuse the Marks, but rather whether the Marks will confuse
25 people into believing that the goods they identify emanate from
26
     the same source.”); (“The degree of ‘relatedness’ must be viewed
27
     in the context of all the factors, in determining whether
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 102
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 103 of 114 Page ID
                                       #:1055


     the services are sufficiently related that a reasonable consumer
 1
 2 would be confused as to source or sponsorship.”); In re Binion,
 3 93 USPQ2d 1531, 1534, 1535 (TTAB 2009); In re Ass’n of the U.S.
 4 Army, 85 USPQ2d 1264, 1267-68, 1270 (TTAB 2007); Hilson Research
 5
     Inc. v. Soc’y for Human Res. Mgmt., 27 USPQ2d 1423, 1429 (TTAB
 6
     1993) (“Although confusion, mistake or deception about source or
 7
     origin is the usual issue posed under Section 2(d), any confusion
 8
 9 made likely by a junior user’s Mark is cause for refusal;
10 likelihood of confusion encompasses confusion of sponsorship,
11 affiliation or connection.”).
12
13        The Goods Are Unrelated and Specifically Different. Watches

14 and Timing Equipment are Unrelated to the Applied for Goods.
15
          The goods of the Plaintiff are marketed in completely
16
17 different channels of trade than those of the Defendant.            The

18 sophistication of the consumer must also be considered.
19 Defendant’s stun guns are used primarily for self-defense and
20
     animal control.    The customers of these items are very careful in
21
     their selection because it is for their personal safety against
22
     attackers or animal attacks.      Whereas, the Defendant’s products
23
24 are very distinctive and expensive; their customers would likely
25 use great care in purchasing such expensive items.
26         Fame, as to the strength of the Defendant’s Mark, as also
27
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 103
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 104 of 114 Page ID
                                       #:1056


     discussed supra, it is probably known to only a very small
 1
 2   fraction of the public, and is therefore is weak.

 3   The Marks have serious differences in appearance, which are
 4   immediately obvious to any customer.
 5
     COMMON LAW:
 6
           Defendant has no established prior common law rights, and
 7
     Defendant cannot prove or show it has any common law rights.
 8
 9   PLAINTIFF’S INTENT:

10         The Plaintiff’s “intent in selecting the Mark” as discussed
11   supra, the Plaintiff’s intent on selecting its Mark was
12
     completely innocent and had no intent to deceive the public, or
13
     to copy or appropriate the Defendant’s Mark.
14
     PLAINTIFF’S POTENTIAL EXPANSION:
15
16         Plaintiff has no intent to expand his business or compete

17   with the Defendant.     This is obvious when comparing the goods of
18   the respective parties.
19
     ACTUAL CONFUSION, SLEEKCRAFT AND DU PONT ANSWERS:
20
           Perhaps this is the most important of the factors to be
21
     considered.    Whether a likelihood of confusion exists, “court[s]
22
23   consider the following factors from Du Pont, suggesting that

24   these are the primary factors to be considered in questions of
25   likelihood of confusion.      (from Du Pont, ibid,):       1) the
26
     strength of the owner’s Mark; 2) the similarity between the
27
     owner’s Mark and the alleged infringer’s Mark; 3) the
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 104
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 105 of 114 Page ID
                                       #:1057


     degree to which the products [or services] compete with each
 1
 2   other; 4) the alleged infringer’s intent to pass off its goods

 3   [or services] as those of the Trademark owner …; 5) incidents of
 4   actual confusion; and 6) whether the degree of purchaser care
 5
     can eliminate any likelihood of confusion which would otherwise
 6
     exist.   Also, Sleekcraft Boats, ibid, gives similar factors in
 7
     judging consumer confusion.
 8
 9         The sine qua non of Trademark infringement is consumer

10   confusion.    To determine the likelihood of consumer confusion,
11   we apply the long-established factors set forth in AMF Inc. v.
12
     Sleekcraft Boats, 599 F.2d 341, 348–54 (9th Cir.1979), ibid.
13
     The Sleekcraft factors include
14
     SIMILARITY OF THE MARKS:
15
16         The Marks have serious and obvious differences, which are

17   immediately obvious to any customer.
18   THE EXTENT OF POTENTIAL CONFUSION:
19
           Not really possible considering the clear differences
20
     between Plaintiff’s goods and those of the Defendant.
21
22
23
24   BULLYING AND PUNITIVE DAMAGES:
25         Defendant’s behavior was not reasonable! just because they
26
     were ancillary to allegedly legal transactions, namely,
27
     protecting their rights.      Their fiction can easily be
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 105
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 106 of 114 Page ID
                                       #:1058


     seen, at which time it becomes apparent that their real motive
 1
 2   and purpose was to “bully” a very small, one-person company.

 3   The USPTO1 defines a Trademark bully, as “a Trademark owner that
 4   uses its Trademark rights to harass and intimidate another
 5
     business
 6
     beyond what the law might be reasonably interpreted to allow.
 7
     Furthermore, defendants' actions are monopolistic; there is a
 8
 9   great distinction between protecting one's legal right and using

10   street brawling tactics, such as “bullying”.
11   VIOLATION OF UNITED STATES ANTI-TRUST LAWS
12
     IS A DEFENSE TO TRADEMARK”
13
           Though a monopoly is granted by Trademark, it does not
14
     allow a Defendant to take for itself, and declare that it owns,
15
16   a common symbol, which is in the public domain.          And to try and

17   enforce it’s claim using its superior economic position to try
18   and force Plaintiff’s submission.        Clearly this is
19
     anti-competitive behavior.{tc "VIOLATION OF UNITED STATES ANTI-
20
     TRUST LAWS IS A DEFENSE TO TRADEMARK, ESPECIALLY A CONTESTABLE
21
     MARK"}
22
23
24
25   1
       “REPORT TO CONGRESS Trademark Litigation Tactics and
26   Federal Government Services to Protect Trademarks and Prevent
     Counterfeiting, April 2011,
27   https://www.uspto.gov/ip/TMLitigationReport_final_2011April27.pd
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 106
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 107 of 114 Page ID
                                       #:1059


     USURPING AND UNCLEAN HANDS{tc "UNCLEAN HANDS"} AND ANTI-TRUST
 1
 2   VIOLATIONS:{tc "ANTI-TRUST VIOLATIONS"}

 3         Defendants' monopolistic behavior is a violations of the
 4   law, as stated, supra, there is a great distinction between
 5
     protecting one's legal right and using street brawling tactics.
 6
           Such behavior demands that the Defendant pay punitive
 7
     damages for its behavior.
 8
 9   BALANCING OF THE FACTORS:

10         Plaintiff believes that this is the most significant
11   consideration.    Many Courts use similar balancing factors.         The
12
     Court in, Alliant Techsystems, ibid, commented on likelihood of
13
     confusion,    . . . “whether a likelihood of confusion exists? If
14
     the court determines that the Defendant’s Trademark is not
15
16   understood by consumers to designate the source of the

17   Defendant’s products or services, the court will dismiss the
18   suit. “Source” is to denote the similarity between the
19
     Defendant’s Mark and the Plaintiff’s Mark; the degree to which
20
     the products [or services] compete with each other; the alleged
21
     infringer’s intent to pass off its goods [or services] as those
22
23   of the Defendant; incidents of actual confusion; and whether the

24   degree of purchaser care can eliminate any likelihood of
25   confusion which would otherwise exist.”         An actual
26
     controversy has arisen and now exists between THE O-
27
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 107
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 108 of 114 Page ID
                                       #:1060



 1   MEGA NETWORK, INC. and Defendant, in that the Defendant

 2   contends that THE O-MEGA NETWORK, INC.’S registration
 3
     and use of THE O-MEGA NETWORK, INC.’S Mark, which
 4
 5   include the word “Ω-MEGA”, dilutes the Defendant’s
 6   Marks.
 7
     DECLARATORY JUDGMENT — NON-DILUTION OF TRADEMARK:
 8
           An actual controversy has arisen and now exists between
 9
10   THE O-MEGA NETWORK, INC. and Defendant, in that the Defendant

11   contends that THE O-MEGA NETWORK, INC.’S registration and use of

12   THE O-MEGA NETWORK, INC.’S Marks, which include the word
13
     “Ω-MEGA”, dilute the Defendant’s Marks.
14
           THE O-MEGA NETWORK, INC. desires a judicial determination
15
     and declaration that THE O-MEGA NETWORK, INC.’S registration and
16
17   use of THE O-MEGA NETWORK, INC. Mark do not infringe or

18   dilute any valid Trademark of Defendant, or otherwise violate

19   any of Defendant’s rights.      Such a declaration is necessary and
20   appropriate at this time so that THE O-MEGA NETWORK, INC. may
21
     ascertain its rights with respect to registration and use of THE
22
     O-MEGA NETWORK, INC.’S Mark.
23
24   CLAIMS FOR RELIEF:

25         This is a declaratory judgment action under the Trademark

26   Act of the United States, 15 USC § 1051 et seq., and the
27   Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 108
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 109 of 114 Page ID
                                       #:1061


           As an actual justiciable controversy exists,
 1
 2   THE O-MEGA NETWORK, INC. desires a judicial determination and

 3   declaration that THE O-MEGA NETWORK, INC.’S registration and use
 4   of THE O-MEGA NETWORK, INC. Mark is not likely to
 5
     cause confusion with any of the Defendant’s Marks and do not
 6
     infringe on any valid Trademark rights of the Defendant, or
 7
     otherwise violate any of Defendant’s rights.          Such declaration
 8
 9   is necessary and appropriates at this time so that

10   THE O-MEGA NETWORK, INC. may ascertain its rights with respect
11   to the registration and use of THE O-MEGA NETWORK, INC.’S Mark.
12
           Claims for attorney’s fees, costs and other
13
14   damages: Plaintiff requests damages, for attorney fees

15   and costs under any sanctions theories:
16
     28 USCA § 1912: The court may impose sanctions against
17
18   a party, its counsel or both where a judgment is
19   affirmed. Additionally, the court, in its discretion,
20
     "may adjudge to the prevailing party just damages for
21
22   his delay, and single or double costs." 28 USCA § 1912
23   (emphasis added); FRAP Rule 46, Cir. Adv. Comm. Note to
24
     Rule 46-2(2).
25
26         Federal courts have inherent power to impose
27
     sanctions for "bad faith" conduct in litigation or
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 109
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 110 of 114 Page ID
                                       #:1062



 1   for "willful disobedience" of a court order against the

 2   party, its counsel or the person or entity who controls
 3
     the litigation and who is responsible for the abusive
 4
 5   conduct. Chambers v. NASCO, Inc., 501 U.S. 32, 45-
 6   46, 111 S.Ct. 2123, 2133 (1991); FRAP Rule 46, Cir.
 7
     Adv. Comm. Note to Rule 46-2(8).
 8
 9   PRAYER FOR RELIEF:

10         THE O-MEGA NETWORK, INC., Plaintiff, realleges and
11   incorporates by reference, as if fully set forth herein, the
12
     allegations in all the preceding paragraphs.
13
           WHEREFORE, THE O-MEGA NETWORK, INC. prays for judgment
14
     against Defendants according to the declaratory relief sought,
15
16   as follows:

17         1.   As an actual justiciable controversy exists by way of
18   the Defendant filing and serving “Opposition” litigation
19
     and demand to deny Plaintiff’s registration of its Mark.
20
     Plaintiff seeks relief from this Court;
21
           2. For a Declaratory Judgment that THE O-MEGA NETWORK,
22
23   INC.’S registration and use of THE O-MEGA NETWORK, INC.’S Mark

24   is not likely to cause confusion with any of the Defendant’s
25   Marks; that Plaintiff’s goods are not confusingly similar to
26
     Defendant’s goods nor does it infringe on any valid Trademark
27
     right of Defendants, or otherwise violate any of
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 110
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 111 of 114 Page ID
                                       #:1063


     Defendants' rights;
 1
 2         3. For a Declaratory Judgment that THE O-MEGA NETWORK,

 3   INC.’S registration and use of THE O-MEGA NETWORK, INC.’S
 4   Mark does not dilute any valid Trademark of Defendant or
 5
     otherwise violate any of Defendants' rights;
 6
           4.    For an order declaring that THE O-MEGA NETWORK, INC.
 7
     is not diminishing the value of Defendant’s products;
 8
 9         5.    Plaintiff requests an order declaring that it did not

10   Infringe on Defendant’s Trademarks; or with any common law
11   rights of Defendant.
12
           6. For reasonable attorneys' fees of $75,000.00 or more, to
13
     the extent authorized by law; 6. For reasonable attorneys'
14
15   fees of $175,000.00 or more, to the extent authorized
16   by law;
17
           7. Award THE O-MEGA NETWORK, INC. its costs in this action,
18
     costs of suit; and
19
20         8. For such other and further relief as the Court deems

21   just and proper;
22         9.    For an order declaring that the alleged violations of
23
     Trademark, asserted by the Defendant, are dismissed, and
24
     Plaintiff may Register its Mark in the principal register.
25
           10.   For an order declaring that the defendant is in
26
27   violation of Anti-Trust Laws;

28
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF      Page 111
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 112 of 114 Page ID
                                       #:1064


               11.        For Punitive damages: in a sufficient amount to deter
 1
 2   Trademark Bullying; and is commensurate with Defendant’s

 3   economic size. In the amount of $75,000.00 or more.                          In the
 4
     amount of $175,000.00 or more. The Court may also wish to
 5
     consider that Defendant has filed numerous oppositions to others
 6
 7   wishing to register their mark.

 8             12.        For an order declaring that the Defendant acted in bad
 9   faith and base conduct; and for damages of $275,000.00, or more,
10
     therefrom;
11
               13.        DEMAND FOR JURY TRIAL, Pursuant to Federal Rule
12
     of Civil Procedure 38 and Civil Local Rule 3-6, THE O-MEGA
13
14   NETWORK, INC. hereby demands a jury trial on all triable issues.

15   Respectfully submitted,
16
     OCTOBER 19, 2018
17
     /s/ szanerothschild
18   S. ZANE ROTHSCHILD, ESQ.
     Attorneys for Plaintiff
19
     THE O-MEGA NETWORK, INC.
20   zane@zane-law.com
     310-837-0801
21
22   Plaintiff’s	  EXHIBIT	  No.	  1	  
23   	  
     	  
24   Plaintiff’s	  EXHIBIT	  No.	  2	  
     	  
25
     Verification                       Case No. 2:18-CV-04968-JAK-KS
26
               I, ELAN ROTHSCHILD, declare as follows:
27
28
                                 FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF        Page 112
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 113 of 114 Page ID
                                       #:1065


            I am the CEO of Plaintiff Corporation, THE O-MEGA NETWORK,
 1
 2   INC., in the present case.       I am a citizen of the United States

 3   of America. I am eligible to vote in an election for the office
 4   of the President of the United States.
 5
            I have personal knowledge of myself, and my activities; and
 6
     Plaintiff, THE O-MEGA NETWORK, INC. its activities, and
 7
     intentions, including those set out in the foregoing VERIFIED
 8
 9   SECOND AMENDED COMPLAINT for Declaratory Relief; and if called

10   on to testify, I would competently testify as to the matters
11   stated herein.
12
            I do hereby declare and verify under penalty of perjury,
13
     under the laws of the United States of America, that I have read
14
     the foregoing     complaint, and know the contents thereof, and the
15
16   factual statements contained therein, concerning myself, my

17   activities, and the activities of THE O-MEGA NETWORK, INC., and
18   they are true and correct, except as to those matters which are
19
     therein stated on information and belief, and, as to those
20
     matters, I believe it to be true.
21
     December 12, 2018
22
23
24
     ___________________________
25
     ELAN ROTHSCHILD
26   CEO, THE O-MEGA NETWORK, INC.
27   	  
28   	  
                     FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF      Page 113
     Case 2:18-cv-04968-JAK-KS Document 42 Filed 12/13/18 Page 114 of 114 Page ID
                                       #:1066



     	  
 1
     	  	  
 2   	  	  
     	  	  
 3   	  	  
 4   	  	  
     	  	  
 5   	  	  
     	  	  
 6
     	  	  
 7   	  	  
     	  
 8   	  	  
 9   	  	  
     	  	  
10   	  	  
     	  	  
11   	  	  
12   	  	  
     	  	  
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                    FIRST AMENDED COMPLAINT FOR DECLARATORY RELIEF       Page 114
